 
Exhibit 10.1
 

 




















ASSET PURCHASE AGREEMENT


BY AND AMONG


MEDIA GENERAL OPERATIONS, INC.,


MEDIA GENERAL COMMUNICATIONS HOLDINGS, LLC


AND


TAMPA MEDIA GROUP, INC.






















 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

1. DEFINITIONS
1
 
1.1
Certain Definitions
1
 
1.2
Certain Additional Definitions
7
2. SALE AND PURCHASE OF TRANSFERRED ASSETS
8
 
2.1
Agreement to Sell and Purchase
8
 
2.2
Excluded Assets
9
 
2.3
Shared Contracts
10
 
2.4
Purchase Price
12
 
2.5
Purchase Price Adjustment
12
 
2.6
Allocation of Purchase Price
14
 
2.7
Assumed Liabilities; Retained Liabilities
14
 
2.8
Name; Affiliated Services
16
 
2.9
Merchandise Ordered and Not Delivered
16
3. REPRESENTATIONS AND WARRANTIES OF SELLER
16
 
3.1
Organization, Standing and Authority
16
 
3.2
Authorization and Binding Obligation
16
 
3.3
Absence of Conflicting Terms; Consents
17
 
3.4
Financial Statements
17
 
3.5
Title to and Sufficiency and Condition of Transferred Assets
17
 
3.6
Real Property
18
 
3.7
Material Business Contracts and Material Allocable Shared Contracts
18
 
3.8
Intellectual Property
19
 
3.9
Tax Matters
19
 
3.10
Absence of Changes or Events
20
 
3.11
Insurance
20
 
3.12
Employee Benefit Plans
20
 
3.13
Labor Matters
21
 
3.14
Licenses; Compliance with Laws; Legal Proceedings
22
 
3.15
Environmental Matters
22
 
3.16
Accounts Receivable
23
 
3.17
Inventory
23

 
 
 

--------------------------------------------------------------------------------

 
 

 
3.18
No Undisclosed Liabilities
23
 
3.19
Transactions with Affiliates
23
 
3.20
Bonds; Letters of Credit
24
 
3.21
Suppliers
24
 
3.22
Brokers of Seller
24
4. REPRESENTATIONS AND WARRANTIES OF BUYER
24
 
4.1
Organization, Standing and Authority
24
 
4.2
Authorization and Binding Obligation
24
 
4.3
Absence of Conflicting Terms; Consents
24
 
4.4
Availability of Funds
25
 
4.5
Regulatory Matters
25
 
4.6
Brokers of Buyer
25
5. CERTAIN COVENANTS OF THE PARTIES
25
 
5.1
Conduct of the Business Prior to Closing
25
 
5.2
Consents and Replacement Agreements
26
 
5.3
Tax Matters
28
 
5.4
Bonds; Letters of Credit
28
 
5.5
Covenants Regarding Employee Matters
28
 
5.6
Access to Properties, Books and Records
29
 
5.7
Confidentiality
29
 
5.8
Further Actions; Cooperation
30
 
5.9
Use of Certain Words, Trademarks and Tradenames
30
 
5.10
No Solicitation
30
 
5.11
Collection of Accounts Receivable; Inventory
30
 
5.12
Seller Non-Competition; Non-Solicitation
30
 
5.13
Buyer Non-Solicitation; Non-Disparagement
32
 
5.14
Transition Costs
32
 
5.15
Covenants Relating to Real Property
33
 
5.16
Post-Closing Performance of Buyer’s Obligations..
33
 
5.17
Certain Arrangements between The Tampa Tribune/TBO.com and WFLA-TV..
34
6. CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER AND SELLER TO CLOSE
34

 
 
 

--------------------------------------------------------------------------------

 
 

 
6.1
Conditions Precedent to Obligations of Buyer to Close
34
 
6.2
Conditions Precedent to Obligations of Seller to Close
34
7. CLOSING AND CLOSING DELIVERIES
35
 
7.1
Closing
35
 
7.2
Deliveries by Seller
35
 
7.3
Deliveries by Buyer
37
8. TERMINATION
37
 
8.1
Method of Termination
38
 
8.2
Effect of Termination
39
 
8.3
Other Termination Provisions
39
9. SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND INDEMNIFICATION
39
 
9.1
Representations, Warranties and Covenants
39
 
9.2
Indemnification by Seller
40
 
9.3
Indemnification by Buyer
40
 
9.4
Procedure for Indemnification
40
 
9.5
Limitation on Indemnification; Exclusive Remedy
41
10. MISCELLANEOUS
43
 
10.1
No Other Representations or Warranties
43
 
10.2
Disclosure
44
 
10.3
Notices
44
 
10.4
No Assignment; Benefit and Binding Effect
45
 
10.5
Bulk Transfer
46
 
10.6
Governing Law
46
 
10.7
Waiver of Jury Trial
46
 
10.8
Submission to Jurisdiction; Venue
46
 
10.9
Headings; Interpretation
46
 
10.10
Gender and Number
47
 
10.11
Entire Agreement
47
 
10.12
Further Assurances
47
 
10.13
Waiver of Compliance
47
 
10.14
Severability
47
 
10.15
Enforcement of Agreement
47

 
 
 

--------------------------------------------------------------------------------

 
 

 
10.16
Counterparts
48
 
10.17
No Third Party Beneficiaries
48
 
10.18
Construction
48
 
10.19
Public Announcements
48
 
10.20
No Personal Liability
48
 
10.21
Expenses
49

 
 
 

--------------------------------------------------------------------------------

 


EXHIBITS AND SCHEDULES
 
Exhibit A
Newspapers & Websites
Exhibit B
Seller Transition Services Agreement
   
Schedule 1.1(a)
Seller Knowledgeable Individuals
Schedule 1.1(b)
Certain Permitted Encumbrances
Schedule 2.2.14
Certain Excluded Assets
Schedule 2.5.6
Adjustment Assets and Liabilities
Schedule 3.3
Certain Seller Consents
Schedule 3.4(a)
Financial Statements
Schedule 3.4(b)
Exceptions to GAAP
Schedule 3.5.1
Encumbrances
Schedule 3.5.3
Sufficiency of Assets
Schedule 3.6.1
Owned Real Property
Schedule 3.6.2
Leased Real Property
Schedule 3.6.3
Rights to Occupy Real Property
Schedule 3.7.1
Material Business Contracts and Material Allocable Shared Contracts
Schedule 3.7.2
Exceptions to Material Business Contracts
Schedule 3.8.1
Registered Business Intellectual Property
Schedule 3.8.2
Proceedings Regarding Business Intellectual Property
Schedule 3.8.3
Exceptions to Exclusive Right to Business Intellectual Property
Schedule 3.12
Employee Benefit Plans
Schedule 3.13.1
Business Employees
Schedule 3.13.2
Labor Disputes
Schedule 3.14.1
Licenses
Schedule 3.14.3
Legal Proceedings
Schedule 3.15
Environmental Matters
Schedule 3.19
Transactions with Affiliates
Schedule 3.21
Ink and Newsprint Suppliers
Schedule 5.5
Covenants Regarding Employee Matters
Schedule 5.17
Arrangements between The Tampa Tribune/TBO.com and WFLA-TV

 
 
 

--------------------------------------------------------------------------------

 


ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT is dated as of October 8, 2012 (this “Agreement”),
by and among Media General Operations, Inc., a Delaware corporation
(“Operations”), Media General Communications Holdings, LLC, a Delaware limited
liability company (“Communications”, and Operations and Communications,
individually or together collectively, as the context requires, “Seller”), and
Tampa Media Group, Inc., a Florida corporation (“Buyer”).
 
R E C I T A L S:
 
A.           Seller owns the newspapers and related community publications
listed on Exhibit A (each a “Newspaper” and together, collectively, the
“Newspapers”) and is in the business of publishing, distributing and operating
the Newspapers and related online publications, including the websites listed on
Exhibit A (such ownership and operations of the Newspapers, related publications
and websites, collectively, the “Business”).
 
B.           Buyer desires to purchase the Business from Seller, and Seller
desires to sell the Business to Buyer.
 
C.           To effectuate the transfer of the Business, upon the terms and
subject to the conditions set forth herein, Buyer shall purchase all of the
Transferred Assets (as defined herein) from Seller and assume the Assumed
Liabilities (as defined herein), and Seller shall sell all of the Transferred
Assets and transfer the Assumed Liabilities to Buyer.
 
D.           In connection with the sale of the Business to Buyer, each of
Operations and Communications has agreed to enter into non-solicitation and
non-competition agreements in favor of Buyer.
 
A G R E E M E N T S:
 
In consideration of the premises and mutual covenants herein, and for other good
and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), the Parties, intending to be legally bound, hereby agree as
follows:
 
1.      DEFINITIONS
 
1.1           Certain Definitions.  For all purposes of this Agreement, the
following terms have the respective meanings set forth below:
 
“Accounts Receivable” shall mean the accounts receivable of the Business in
accordance with generally accepted accounting principles consistently applied.
 
 
1

--------------------------------------------------------------------------------

 
 
“Adjustment Assets” means the categories of assets set forth on Schedule 2.5.6,
and including without limitation the Accounts Receivable.
 
“Adjustment Liabilities” means the categories of liabilities set forth on
Schedule 2.5.6.
 
“Adjustment Time” means 11:59 p.m., local time, on the day prior to the Closing
Date.
 
“Affiliate” means with respect to a Person, any Person directly or indirectly
controlling, controlled by or under common control with such first-specified
Person.  For purposes of this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or interests, by contract or otherwise.
 
“Business Contract” means any Contract used or held for use primarily in the
Business or to which Seller or any of its Affiliates is a party primarily on
behalf of or for the benefit of any Newspaper.  For the avoidance of doubt, the
term “Business Contract” does not include any Shared Contract.
 
“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which national banking institutions in either Richmond, Virginia
or New York, New York are authorized or obligated by law or executive order to
be closed.
 
“Business Employee” means any employee of Seller or its Affiliates who devotes
substantially all of his or her working hours for the Business.
 
“Business Intellectual Property” means the Intellectual Property that is either
owned by or licensed to Seller or any of its Affiliates and that is used or held
for use exclusively in connection with the ownership and operation of the
Business.
 
“Code” means the Internal Revenue Code of 1986, as amended, or any subsequent
legislative enactment thereof, each as in effect from time to time.
 
“Consent” means any consent, permit, authorization or approval of any
Governmental Authority or other third party that Seller is, under the terms of
any Contract, Legal Rule or License, required to obtain in order for Seller to
transfer to Buyer any Business Contract or other Transferred Asset at the
Closing.
 
“Contract” means any legally binding contract, agreement, lease,
non-governmental license or other arrangement.
 
“Employee Benefit Plan” means any employee benefit plan, within the meaning of
Section 3(3) of ERISA, and each written stock option, stock appreciation right,
restricted stock, stock purchase, stock unit, incentive, profit-sharing,
savings, deferred compensation, health, medical, dental, life insurance,
disability, accident, supplemental unemployment or retirement, severance or
benefits continuation or material fringe benefit plan, program or agreement that
provides benefits to Business Employees, other than a plan, program or agreement
providing for the payment of base compensation, overtime or commissions.
 
 
2

--------------------------------------------------------------------------------

 
 
“Encumbrance” means any security interest, pledge, mortgage, lien, charge or
other encumbrance.
 
“Environmental Law” means any Legal Rule pertaining to land use, air, soil,
surface water, groundwater, or wetlands, including the protection, cleanup,
removal, remediation or damage thereof, public or employee health or safety or
any other environmental matter, including, the following laws as in effect as of
the Closing Date:  (a) Clean Air Act (42 U.S.C. § 7401, et seq.); (b) Clean
Water Act (33 U.S.C. § 1251, et seq.); (c) Resource Conservation and Recovery
Act (42 U.S.C. § 6901, et seq.); (d) Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.); (e) Safe Drinking
Water Act (42 U.S.C. § 300f, et seq.); (f) Toxic Substances Control Act (15
U.S.C. § 2601, et seq.); (g) Rivers and Harbors Act (33 U.S.C. § 401, et seq.);
(h) Endangered Species Act (16 U.S.C. § 1531, et seq.); (ix) Occupational Safety
and Health Act (29 U.S.C. § 651, et seq.); and (i) Hazardous Material
Transportation Act (49 U.S.C. § 1801, et seq.).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder, as in effect from time to time.
 
“GAAP” means United States generally accepted accounting principles and
practices as in effect from time to time.
 
“Governmental Authority” means any government, any governmental entity,
department, commission, board, agency or instrumentality, and any court,
tribunal, or judicial body, in each case whether federal, state, county, local
or foreign.
 
“Hazardous Substance” means any radioactive, toxic, hazardous, or dangerous
material or substance the Release of which is prohibited or regulated by any
Environmental Law or any material or substance that has been designated by any
Governmental Authority to be radioactive, toxic, hazardous or otherwise a danger
to health, reproduction or the environment, including asbestos, petroleum, radon
gas, radioactive matter, PCBs, oils, hydrocarbons, photographic chemicals and
products and other pollutants and contaminants.
 
“Intellectual Property” means any or all of the following and all common law and
statutory rights in, arising out of, or associated therewith:  (a) patents and
applications therefor; (b) inventions, trade secrets, proprietary information,
technical data and subscriber and advertiser lists; (c) copyrights, copyright
registrations and applications therefor; (d) software, software programs and
source code; (e) Internet web sites, web content and links, and all versions,
updates, corrections, enhancements, and modifications thereof; (f) domain names,
uniform resource locators (URLs) and other names and locators associated with
the Internet; (g) trade names, logos, common law trademarks and service marks,
trademark and service mark registrations and applications therefor; (h) trade
dress (including banners, flags, nameplates, and mastheads); and (i) databases
and data collections and all rights therein.
 
“Inventory” means all raw materials, packaging material, merchandise, stock
keeping units and supplies owned by Seller or any of its Affiliates, in each
case that are sold, leased, consigned or loaned to, or used to service customers
primarily in connection with the Business in the ordinary course and that are
either (a) stored in or located at the offices of the Business in Richmond,
Virginia, or in transit to such locations, or (b) used primarily in the
operation of the Business.
 
 
3

--------------------------------------------------------------------------------

 
 
“Knowledge” means, with respect to Seller, the actual knowledge of the
individuals set forth on Schedule 1.1(a).
 
“Leased Real Property” means any leasehold interest in real estate held by
Seller or its Affiliates and used exclusively in connection with the ownership
and operation of the Business.
 
“Legal Rule” means any applicable statute, ordinance, code or other law, rule,
regulation or order enacted, adopted, promulgated or applied by any Governmental
Authority of competent jurisdiction.
 
“Liability” means any debt, obligation or liability of any kind or nature,
whether accrued or fixed, absolute or contingent, determined or determinable,
matured or unmatured, and whether due or to become due, asserted or unasserted,
or known or unknown.
 
“License” means any license, authorization, franchise or permit used or held for
use exclusively in connection with the operation of the Business granted or
issued to Seller or its Affiliates by any Governmental Authority, including all
amendments thereto and renewals or modifications thereof.
 
“Losses” mean any and all costs, expenses, damages, liabilities, losses, claims,
judgments or settlements, including reasonable attorney and professional fees,
imposed on or otherwise suffered by a Person.
 
“Material Adverse Effect” means a material adverse effect on (a) the assets,
operations or financial condition of the Business, taken as a whole, or (b) the
ability of Seller to perform its obligations under this Agreement; provided,
however, that in no event shall any Excluded Matter, alone or in combination
with any other Excluded Matter, be deemed to constitute or be taken into account
in determining whether there has been a Material Adverse Effect.  “Excluded
Matter” means (i) any event, change, state of facts or circumstances or
development arising from actions taken by Buyer or its Affiliates or related to
attributes of Buyer or its Affiliates; (ii) any event, change, state of facts or
circumstances or development in general economic or political conditions
(global, national or regional) or financial or capital markets, including
changes in interest rates or currency rates; (iii) any change to GAAP or any
Legal Rule; (iv) any event, change, state of facts or circumstances or
development resulting from any action of a Governmental Authority, including
proposed or enacted legislation or regulatory changes; (v) any event, change,
state of facts or circumstances or development resulting from factors,
conditions or trends generally affecting the newspaper publishing (including
on-line) business; (vi) any failure, in and of itself, by the Business to meet
estimates, projections or forecasts of revenue or earnings for any period ending
on or after the date of this Agreement; (vii) any event, change, state of facts
or circumstances or development resulting from natural disasters, hostilities,
acts of war, sabotage or terrorism or military actions; (viii) any event,
change, state of facts or circumstances or development resulting from changes in
competition affecting the Business; (ix) any event, change, state of facts or
circumstances or development resulting from adverse conditions in any of the
markets served by the Business; or (x) consequences of taking any action
contemplated or required by this Agreement or arising from the announcement of
the transactions contemplated by this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
“Material Allocable Shared Contract” means any Allocable Shared Contract for
which (a) the Shared Contract Liabilities would require payment by Buyer after
the Closing in excess of One Hundred Thousand dollars ($100,000) annually over
the remaining term of such Contract, or (b) the Shared Contract Rights would
entitle Buyer after the Closing to receive more than One Hundred Thousand
dollars ($100,000) annually over the remaining term of such Contract, except, in
each case, for (i) advertising Contracts or printing Contracts entered into in
the ordinary course of business or (ii) Contracts providing for the licensing of
generally available software applications (e.g., productivity and web browsing
software applications).
 
“Material Business Contract” means a Business Contract meeting any of the
following criteria: (a) a Business Contract for goods or services pursuant to
which Seller or any of its Affiliates is required to pay or is entitled to
receive more than One Hundred Thousand dollars ($100,000) annually over the
remaining term of such Contract, except for (i) advertising Contracts or
printing Contracts entered into in the ordinary course of business,
(ii) Contracts providing for the licensing of generally available software
applications (e.g., productivity and web browsing software applications) or
(iii) independent contractor agreements with newspaper carriers; or (b) an
employment or management Contract between Seller or its Affiliates, on the one
hand, and any Business Employee, on the other hand, which cannot be terminated
by Seller or its Affiliates upon thirty (30) days’ notice without penalty or
continuing financial obligations, except for commission or salary already
accrued.
 
“Multiemployer Plan” means a plan, as defined in ERISA Section 3(37) or
4001(a)(3), to which Seller or any trade or business which would be considered a
single employer with Seller under Section 4001(b)(1) of ERISA or part of the
same “controlled group” as Seller under Section 302(d)(8)(C) of ERISA,
contributed, contributes or is required to contribute that provides benefits to
Business Employees.
 
“Net Working Capital” means the difference between (i) Adjustment Assets as of
the Closing Date, less (ii) Adjustment Liabilities as of the Closing Date, as
reflected on the Estimated Adjustment Statement or the Adjustment Statement, as
the case may be.
 
“Owned Real Property” means any fee simple interest in a parcel of real estate
and the buildings and improvements thereon owned by Seller or its Affiliates and
that is used or held for use exclusively in connection with the ownership and
operation of the Business.  The term “Owned Real Property” does not include any
Leased Real Property.
 
“Permitted Encumbrances” mean any of the following Encumbrances:  (a) landlord’s
liens to secure obligations to landlords or lessors under the Leases, all of
which have been made available to Buyer; (b) liens for current real or personal
property Taxes, assessments and governmental charges that are (i) not yet due
and payable or (ii) being contested in good faith by appropriate proceedings and
for which appropriate reserves have been established in accordance with GAAP and
which reserves are included in the Transferred Assets or which are Adjustment
Liabilities; (c) liens of carriers, warehousemen, mechanics, laborers, and
materialmen and other similar statutory liens incurred in the ordinary course of
business; (d) liens incurred in the ordinary course of business in connection
with worker’s compensation and unemployment insurance or similar Legal Rules;
(e) with respect to Real Property, leases, easements, rights to access,
rights-of-way, mineral rights or other similar reservations, Encumbrances,
defects of title, or other matters of record or matters revealed by a current
survey of the Real Property, in each such instance any of which individually or
in the aggregate, does not materially impair the use or occupancy of the Real
Property in the operation of the Business as currently operated;
(f) Encumbrances which are, or are related to, Assumed Liabilities including
liens on leased personal property; (g) leasehold interests in real property
leased to third parties by Seller or its Affiliates; (h) restrictions set forth
in, or rights granted to Governmental Authorities as set forth in the Licenses
or Legal Rules; and (i) Encumbrances set forth on Schedule 1.1(b).
 
 
5

--------------------------------------------------------------------------------

 
 
“Person” means any individual, corporation, limited liability company,
partnership, company, sole proprietorship, joint venture, trust, estate,
association, organization, Governmental Authority or other entity.
 
“Real Property” means the Owned Real Property and the Leased Real Property.
 
“Registered Business Intellectual Property” means all Registered Intellectual
Property included within the Business Intellectual Property.
 
“Registered Intellectual Property” means all Intellectual Property that is the
subject of an application, certificate, filing, registration or other document
issued, filed with, or recorded by any Governmental Authority.
 
“Related Agreements” mean all exhibits, certificates, instruments and other
agreements required to be executed and delivered by a party to this Agreement at
Closing.
 
“Shared Contract” means any Contract which is used by or benefits the Business
and also is used by or benefits one or more other businesses (other than the
Business) owned by Seller or its Affiliates.
 
“Tampa MSA” means the Tampa-St. Petersburg-Clearwater, Florida Metropolitan
Statistical Area (comprised of Hernando, County, Florida, Hillsborough County,
Florida, Pasco County, Florida, and Pinellas County, Florida), as defined in
Office of Management and Budget Bulletin No. 10-02, issued on December 1, 2009
(available at http://www.whitehouse.gov/sites/
default/files/omb/assets/bulletins/b10-02.pdf).
 
“Tax” or “Taxes” means any federal, state, local or non-U.S. income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premiums, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, whether computed on a separate
or consolidated, unitary or combined basis or in any other manner, including any
interest, penalty, or addition thereto, whether disputed or not.
 
 
6

--------------------------------------------------------------------------------

 
 
“Tax Return” means any return, declaration, report, claim for refund,
information return or other statement relating to Taxes, including any schedule
or attachment thereto, and including any amendment thereof.
 
“Target Net Working Capital” means Three Million Five Hundred Twenty Thousand
Six Hundred Sixty Three Dollars ($3,520,663).
 
1.2           Certain Additional Definitions.  For all purposes of and under
this Agreement, the following terms shall have the respective meanings ascribed
thereto in the respective sections of this Agreement set forth opposite each
such term below:
 
Term
Section
Adjustment Statement
2.5.3
Agreement
Preamble
Assignment of Business Intellectual Property
7.2.1
Assumed Liabilities
2.7.1
Assumption Agreement
7.2.3
Balance Sheet
3.4
Balance Sheet Date
3.4
Bill of Sale
7.2.1
Business
Recitals
Business Insurance Policies
3.11
Buyer
Preamble
CIM
10.1.2
Claimant
9.4.1
Closing
7.1.1
Closing Cash
2.1
Closing Date
7.1.1
Communications
Preamble
Confidentiality Agreement
5.6.1
Deductible
9.5.1
Estimated Adjustment Statement
2.5.1
Excluded Assets
2.2
Financial Statements
3.4
Hire Date
5.5
Indemnifying Party
9.4.1
Newspapers
Recitals
Operations
Preamble
Projections
10.1.1
Purchase Price
2.4
Replacement Contract
2.3.2
Restricted Period
5.12
Retained Liabilities
2.7.2
Seller
Preamble
Seller Transition Services Agreement
7.2.10
Shared Contract Liabilities
2.3.1
Shared Contract Rights
2.3.1
Transferred Assets
2.1
Transferred Employees
5.5.1
Upset Date
8.1.4

 
 
7

--------------------------------------------------------------------------------

 
 
2.
SALE AND PURCHASE OF TRANSFERRED ASSETS

 
2.1           Agreement to Sell and Purchase.  Subject to the terms and
conditions set forth in this Agreement, Seller hereby agrees to sell, assign,
transfer and deliver to Buyer at the Closing, and Buyer hereby agrees to
purchase from Seller at the Closing, all right, title and interest of Seller and
its Affiliates in and to all real, personal and mixed assets, both tangible and
intangible, that are owned, leased, used or held for use by Seller and its
Affiliates primarily in connection with the ownership and operation of the
Business, including the following assets, in each case free and clear of all
Encumbrances, other than Permitted Encumbrances (such assets, collectively, the
“Transferred Assets”):
 
2.1.1              the Business Contracts;
 
2.1.2              the Shared Contract Rights, allocated to Buyer in accordance
with Section 2.3;
 
2.1.3              the Owned Real Property and the Leased Real Property;
 
2.1.4              the Business Intellectual Property;
 
2.1.5              to the extent legally transferable, the Licenses;
 
2.1.6              the Adjustment Assets, and cash in the amount of Seven
Million Five Hundred Fifty Thousand Dollars ($7,550,000) (the “Closing Cash”),
which shall be deemed included in the Transferred Assets and delivered to Buyer
at the Closing by reduction of the cash payment to be made by Buyer to Seller at
Closing pursuant to Section 2.4;
 
2.1.7              all inventories of merchandise, newsprint, ink, paper and
other raw materials, work in process, finished goods and supplies (including
photo supplies, composition supplies, camera supplies, pressroom supplies,
pressroom plates, mailroom supplies, plant supplies and route and circulation
supplies) used or held for use primarily in connection with the ownership and
operation of the Business;
 
2.1.8              all tangible materials included within the library (i.e., the
“morgue”) of each of the Newspapers, including all clippings, art, photographs
(including, digital files and film, negatives and positives), historical facts
and memorabilia, bound files of back issues, electronic archives, and microfilm
and microfiche reproductions of back issues, but excluding any Intellectual
Property contained therein that is not Business Intellectual Property;
 
2.1.9              all motor vehicles, furniture, fixtures, equipment, machinery
and other tangible personal property used or held for use primarily in
connection with the ownership and operation of the Business;
 
2.1.10            subject to Section 2.2.4, all books of account and financial
records, invoices, shipping records, sales and promotional literature, supplier,
customer and circulation lists, correspondence and other documents, records,
data, files and service manuals relating primarily to the Business;
 
 
8

--------------------------------------------------------------------------------

 
 
2.1.11            P. O. Box 8500 and P. O. Box 85011, each located in Richmond,
Virginia 23285; and
 
2.1.12            all goodwill relating to the Business.
 
2.2           Excluded Assets.  Notwithstanding anything set forth in this
Agreement to the contrary, the Transferred Assets shall not include the
following assets (collectively, the “Excluded Assets”), which shall be retained
by Seller or its Affiliates:
 
2.2.1              Seller’s cash on hand as of the Adjustment Time (other than
petty cash of the Newspapers included as Adjustment Assets on Schedule 2.5.6 and
other than the Closing Cash) and all other cash, checks, drafts or cash
equivalents in Seller’s bank, savings or lockbox accounts or otherwise in
Seller’s possession, including any and all bonds, surety instruments, insurance
policies and all rights and claims thereunder, letters of credit or other
similar items, and any cash surrender value in regard thereto, and any stocks,
bonds, certificates of deposit and similar investments;
 
2.2.2              Seller’s and its Affiliates’ prepaid business (including,
liability, business interruption and the like), group and other insurance
policies, Contracts of insurance, all coverage, proceeds and recoveries
thereunder and all rights in connection therewith, including, without
limitation, rights arising from any refunds due with respect to insurance
premium payments to the extent related to such insurance policies or to the cash
surrender value thereof;
 
2.2.3              all rights and claims of Seller and its Affiliates to the
extent relating to any other Excluded Asset, any Retained Liabilities or any
obligation of Seller to indemnify Buyer, including all guarantees, warranties,
indemnities and similar rights in favor of Seller or its Affiliates in respect
of any other Excluded Asset, any Retained Liabilities or any obligation of
Seller to indemnify the Buyer;
 
2.2.4              any books and records that Seller is required by Legal Rules
to retain or is otherwise prohibited by Legal Rules from disclosing and any
correspondence, memoranda, books of account, Tax reports and Tax Returns and the
like related to the Business and all files related to the Business that are
located at the headquarters of Seller in Richmond, Virginia (provided, however,
that other than such books and records that Seller is prohibited by Legal Rules
from disclosing, that are legal files or subject to attorney-client privilege,
or that relate to either Excluded Assets or Retained Liabilities, Seller shall
provide Buyer with copies of all such books and records, correspondence,
memoranda, books of account, Tax records, Tax Returns and the like related to,
and material to the operation of, the Business, as well as copies of all files
related to, and material to the operation of, the Business, that are located at
the headquarters of Seller in Richmond, Virginia), and all documents, books and
records relating to the organization, existence and ownership of Seller and its
Affiliates, including their corporate minute books and other books and records
related to internal company matters or headquarters operations, all records
concerning financial relationships with Seller’s lenders or Affiliates, and all
other records not relating primarily to the Business;
 
2.2.5              any claims, rights and interest in and to any refund, rebate,
abatement, credit or other recovery of Taxes or fees of any nature for periods
prior to the Adjustment Time or any choses in action owned by Seller or its
Affiliates relating to any such refund, rebate, abatement, credit or other
recovery of Taxes or fees;
 
 
9

--------------------------------------------------------------------------------

 
 
2.2.6              Shared Contracts (including Allocable Shared Contracts),
other than Shared Contract Rights allocated to Buyer in accordance with Section
2.3;
 
2.2.7              all corporate names, trademarks, trade names, domain names,
service marks, service names, logos and similar proprietary rights of Seller or
its Affiliates using the name “Media General” or any derivation thereof, whether
or not used (and whether or not exclusively used) in the Business;
 
2.2.8              all cash due to and from intercompany accounts, all rights to
receive fees or services from Seller or any of its Affiliates, and any Contracts
between Seller and any of its Affiliates;
 
2.2.9              any Employee Benefit Plan and any related assets;
 
2.2.10            other than Shared Contract Rights allocated to Buyer in
accordance with Section 2.3, any and all assets and rights of Seller or its
Affiliates that are not used primarily in connection with, or do not relate
primarily to, the ownership and operation of the Business;
 
2.2.11            all computer software and programs used or held for use in the
Business that are not transferrable;
 
2.2.12            all claims, rights, interests and choses of action of Seller,
whether mature, contingent or otherwise, against third parties (a) relating to
the Business and the Transferred Assets, to the extent arising during or
attributable to any period prior to the Adjustment Time (unless included in the
Adjustment Assets), or (b) relating to the Retained Liabilities or the Excluded
Assets;
 
2.2.13            all assets of Seller retired or disposed of between the date
of this Agreement and the Closing Date in accordance with Section 5.1 hereof;
and
 
2.2.14            the assets identified on Schedule 2.2.14.
 
2.3           Shared Contracts.
 
2.3.1              Subject to the provisions of this Section 2.3, the
Transferred Assets shall include those rights exclusively relating to the
Business which arise from and after the Adjustment Time under a Shared Contract
set forth on Schedule 3.7.1 (each, an “Allocable Shared Contract”), subject to
the terms and conditions of such Allocable Shared Contract (such rights, the
“Shared Contract Rights”), and the Assumed Liabilities shall include those
Liabilities exclusively relating to the Business which arise from and after the
Adjustment Time under an Allocable Shared Contract, subject to the terms and
conditions of such Allocable Shared Contract (such Liabilities, the “Shared
Contract Liabilities”).  All rights and Liabilities which arise under an
Allocable Shared Contract other than the Shared Contract Rights and the Shared
Contract Liabilities shall in all cases be included in the Excluded Assets and
the Retained Liabilities, as applicable.  For purposes of determining the scope
of the Shared Contract Rights and Shared Contract Liabilities, the rights and
Liabilities under each Allocable Shared Contract shall be equitably allocated
among (a) the Business, on the one hand, and (b) the newspapers or other
businesses other than the Business that will continue to be owned by Seller or
its Affiliates and other buyers of newspapers of Seller or its Affiliates, to
the extent applicable, after the Closing, on the other hand, in accordance with
the following equitable allocation principles:
 
 
10

--------------------------------------------------------------------------------

 
 
(i)           any allocation set forth on Schedule 3.7.1 with respect to a
particular Allocable Shared Contract;
 
(ii)          if there is no allocation set forth on Schedule 3.7.1, any
allocation set forth in the Allocable Shared Contract shall control;
 
(iii)         if there is no allocation in the Allocable Shared Contract as
described in clause (ii) hereof, then any allocation previously made by Seller
or its Affiliates in the ordinary course of business shall control;
 
(iv)         if there is no allocation as described in clause (iii) hereof, then
the quantifiable proportionate benefit to be received by Seller and Buyer after
the Closing Date (to be determined by mutual good faith agreement of Seller and
Buyer) shall control; and
 
(v)          if not quantifiable as described in clause (iv) hereof, then
reasonable accommodation (to be determined by mutual good faith agreement of
Seller and Buyer) shall control.
 
2.3.2              At the election of Seller and subject to any applicable
Consents, such allocation may be effectuated by termination of the Allocable
Shared Contract in its entirety and the execution of new Contracts or by an
assignment to and assumption by Buyer of the Shared Contract Rights and the
Shared Contract Liabilities under such Allocable Shared Contract.  The
completion of the documentation of any such termination and replacement or
assignment is not a condition to the Closing.  As soon as practicable after the
execution of this Agreement, Buyer and Seller shall make appropriate requests to
obtain, at the election of Seller, either Consents from appropriate third
parties to assignment and assumption by Buyer of such Shared Contract Rights and
Shared Contract Liabilities or reasonably comparable replacement or separated
Contracts (each, a “Replacement Contract”) that provide for the Shared Contract
Rights and Shared Contract Liabilities for the benefit of Buyer and the Business
with the remaining rights and Liabilities for the benefit of the newspapers or
other businesses other than the Business that will continue to be owned by
Seller or its Affiliates and other buyers of newspapers of Seller or its
Affiliates, to the extent applicable, after the Closing, and Buyer and Seller
shall use commercially reasonable efforts to obtain such Consents or Replacement
Contracts as expeditiously as possible.  Any requests for such Consents or
Replacement Contracts shall include a request that Seller and its Affiliates be
unconditionally released from all Liabilities relating to the Shared Contract
Rights and Shared Contract Liabilities attributable to the period after the
Adjustment Time, and Buyer and Seller shall use commercially reasonable efforts
to obtain such releases.  Buyer, on the one hand, and Seller, on the other hand,
shall each be responsible for and pay one-half of all administrative or
processing fees imposed by any Person pursuant to the terms of the relevant
Allocable Shared Contract or otherwise as a condition to processing any Consent
or Replacement Contract requests.
 
 
11

--------------------------------------------------------------------------------

 
 
2.3.3              Buyer and Seller agree that obtaining the Consents or
Replacement Contracts for the Allocable Shared Contracts is not a condition to
the Closing.  In the event that a Consent or Replacement Contract for an
Allocable Shared Contract is not obtained by the Closing and the Closing occurs,
Seller, in its sole discretion, may either assign the Shared Contract Rights and
Shared Contract Liabilities arising under such Allocable Shared Contract to
Buyer notwithstanding the absence of a Consent therefor or use commercially
reasonable efforts to cooperate with Buyer in effecting a commercially
reasonable arrangement permitted by Legal Rules and not inconsistent with such
Allocable Shared Contract under which Buyer shall receive benefits under the
Allocable Shared Contract corresponding to the Shared Contract Rights from and
after the Adjustment Time, and, to the extent of the benefits received, Buyer
shall pay and perform Seller’s and its Affiliates’ Liabilities arising under the
Allocable Shared Contract corresponding to the Shared Contract Liabilities from
and after the Adjustment Time in accordance with its terms; provided that Seller
and its Affiliates shall not be liable or have any further responsibility to
Buyer for the failure of such Consents or Replacement Contracts to be obtained,
and, in connection with any such assignment or arrangement, Seller and its
Affiliates shall not be responsible for any Liabilities relating to such
assignment or arrangement or the Shared Contract Rights and Shared Contract
Liabilities, and Buyer shall indemnify and hold harmless Seller and its
Affiliates from and against any Losses arising out of or related to any such
Liabilities.
 
2.4           Purchase Price.  The Buyer is purchasing the Transferred Assets
from the Seller in exchange for a purchase price equal to (a) Nine Million Five
Hundred Thousand dollars ($9,500,000) in cash payable to Seller, plus or minus
(b) the amount determined pursuant to Section 2.5; minus (c) the Closing Cash
(collectively, the “Purchase Price”).  At the Closing, Buyer shall deliver to
Seller, via wire transfer of immediately available funds in U.S. Dollars in
accordance with Seller’s written instructions (to be provided at least two (2)
Business Days prior to the Closing), the Purchase Price.
 
2.5           Purchase Price Adjustment.
 
2.5.1              At least three (3) Business Days before the Closing Date,
Seller shall prepare and deliver to Buyer a good faith estimate of the
Adjustment Assets and the Adjustment Liabilities as of the Adjustment Time (the
“Estimated Adjustment Statement”).  Such statement shall be prepared in
accordance with this Section 2.5.1 and Section 2.5.6.  Seller shall make
available to Buyer reasonably detailed supporting calculations and work papers
used to prepare the Estimated Adjustment Statement, and Buyer shall notify
Seller of any good faith disagreement with such calculation.  Seller shall
revise the Estimated Adjustment Statement to reflect the resolution of any such
disagreement upon which Seller and Buyer may agree; provided, however, that
Buyer and Seller shall utilize Seller’s estimates to the extent any disagreement
remains unresolved for purposes of the adjustment to be applied in Section 2.5.2
and for determining the adjusted Purchase Price to be paid at the Closing.
 
2.5.2              At the Closing, in the event that the Estimated Adjustment
Statement shows that Net Working Capital exceeds Target Net Working Capital,
then the cash portion of the Purchase Price shall be increased by an amount
equal to such surplus.  Conversely, in the event that the Estimated Adjustment
Statement shows that Target Net Working Capital exceeds Net Working Capital,
then the cash portion of the Purchase Price shall be decreased by an amount
equal to such deficit.
 
 
12

--------------------------------------------------------------------------------

 
 
2.5.3              As promptly as practicable, but in any event within sixty
(60) days after the Closing Date, Buyer shall prepare and deliver to Seller a
statement of Adjustment Assets and Adjustment Liabilities as of the Adjustment
Time (the “Adjustment Statement”), which statement shall be prepared in
accordance with this Section 2.5.3 and Section 2.5.6.  If Buyer does not prepare
and deliver the Adjustment Statement to Seller prior to the end of such sixty
(60) day period, Buyer shall be deemed to have approved the Estimated Adjustment
Statement for purposes of the adjustment to be made pursuant to Section
2.5.4.  Seller shall notify Buyer in writing of any objections that Seller may
have to the Adjustment Statement within thirty (30) days after receipt of the
Adjustment Statement.  Without limiting any other provision of this Agreement,
during such thirty (30) day period, Buyer shall make its relevant accounting
personnel (and reasonably detailed supporting calculations and work papers used
to prepare the Adjustment Statement) available to Seller and its representatives
for purposes of Seller’s review of the Adjustment Statement.
 
2.5.4              If Seller does not notify Buyer in writing of any objections
to the Adjustment Statement prior to the end of such thirty (30) day period,
Seller shall be deemed to have approved the Adjustment Statement for purposes of
the adjustment to be made pursuant to this Section 2.5.4.  If Seller notifies
Buyer in writing of any objections to the Adjustment Statement prior to the end
of such thirty (30) day period, Buyer and Seller shall attempt to resolve the
differences between Buyer and Seller in good faith for a period of thirty (30)
days after the date of Buyer’s receipt of such notice of objections.  If Seller
and Buyer resolve such differences within such period, the determination of
Buyer and Seller shall be conclusive and binding on the parties.  If any such
differences cannot be resolved within such thirty (30) day period, the disputed
items shall be referred promptly to a mutually satisfactory independent
certified public accounting firm of national reputation which has been retained
by neither Seller,  Buyer nor any of their respective Affiliates for any
material engagement during the one (1) year period preceding the date of such
referral and which has agreed to meet the time deadlines imposed herein;
provided, that if Seller and Buyer cannot agree on such an independent
accounting firm, the firm shall be selected by an accounting firm designated by
Buyer and an accounting firm designated by Seller; provided, further, that if no
firm is designated within thirty (30) days by the accounting firms so designated
by Buyer and Seller, the accounting firm shall be designated by the American
Arbitration Association (Richmond, Virginia office).  Seller and Buyer shall
instruct such firm to make its determination with respect to such disputed items
(and only such disputed items) within thirty (30) days after the date of the
execution of the engagement letter of such firm by the parties thereto.  The
determination of such firm shall be conclusive and binding on Seller and
Buyer.  Such firm shall make such determination in accordance with the relevant
provisions of this Agreement and shall not award an amount more favorable to
Buyer than the corresponding amounts claimed by Buyer in its Adjustment
Statement or more favorable to Seller than the corresponding amounts claimed by
Seller in its notice of objections.  Seller and Buyer shall each pay one-half of
the fees of such firm and any fees owed to the American Arbitration Association
(if applicable).
 
2.5.5              If, based on the Adjustment Statement as finally determined
pursuant to Section 2.5.4, it is determined that the amount, if any, paid by
Buyer at the Closing in accordance with Section 2.5.2 should have been more or
less than what was paid on the Closing Date, then, within three (3) Business
Days after the final determination of the Adjustment Statement, Buyer or Seller,
as applicable, shall pay to the other party the amount of such underpayment or
overpayment by wire of immediately available U.S. funds to an account designated
in writing by such other party at least two (2) Business Days prior to such
payment.
 
 
13

--------------------------------------------------------------------------------

 
 
2.5.6              Schedule 2.5.6 sets forth and describes the accounts and line
items that will comprise the Adjustment Assets and Adjustment Liabilities.  The
parties agree that for purposes of preparing the Estimated Adjustment Statement
and the Adjustment Statement, (i) such statements shall be presented using the
same accounts and line items as set forth on Schedule 2.5.6, (ii) for purposes
of the Adjustment Statement, Adjustment Assets and Adjustment Liabilities shall
be determined as of the Adjustment Time; and (iii) Adjustment Assets and
Adjustment Liabilities shall be determined in accordance with GAAP, except as
provided in Schedule 2.5.6 and except with respect to the determination of
certain non-GAAP accounts and line items specified in Schedule 2.5.6, which
shall not be determined in accordance with GAAP, but shall be determined in
accordance with the principles and methodologies historically used by Seller and
its Affiliates in determining such amounts, all as specified on Schedule 2.5.6.
 
2.6           Allocation of Purchase Price.  Seller and Buyer agree to use good
faith efforts to agree to an allocation of the aggregate purchase consideration
among the Transferred Assets in a manner consistent with Section 1060 of the
Code and the United States Treasury Regulations promulgated thereunder within
ninety (90) days after the Closing Date and, if Seller and Buyer reach such
agreement, then Seller and Buyer agree to file all income Tax forms and Tax
Returns (including IRS Form 8594 or any successor form) in accordance with such
allocation and agree not to take any position before any taxing authority that
is inconsistent with such allocation.  If Seller and Buyer shall not have agreed
on such allocation by the ninetieth (90th) day following the Closing Date, then
Seller and Buyer shall have no further obligations pursuant to this Section 2.6,
and each of Seller and Buyer shall make its own determination of such allocation
for financial and tax reporting purposes.
 
2.7           Assumed Liabilities; Retained Liabilities.
 
2.7.1              At the Closing, Buyer shall assume and shall thereafter
timely pay and perform and discharge when due and payable the following
Liabilities (collectively, the “Assumed Liabilities”):
 
(vi)           all Liabilities of Seller and any of its Affiliates and the
Business under the Business Contracts and Licenses to the extent attributable to
the period after the Adjustment Time;
 
(vii)          all Shared Contract Liabilities allocated to Buyer in accordance
with Section 2.3;
 
(viii)         all Liabilities under any Replacement Contracts;
 
 
14

--------------------------------------------------------------------------------

 
 
(ix)           all Liabilities arising out of any fact or circumstance which
relates to the ownership or operation of the Business and the Transferred Assets
after the Adjustment Time;
 
(x)            all Adjustment Liabilities; and
 
(xi)           all Liabilities to be assumed by Buyer as set forth in Section
5.5.
 
2.7.2              Buyer shall not assume or have any responsibility for any
Liabilities of Seller or its Affiliates other than the Assumed Liabilities (the
“Retained Liabilities”), including the following:
 
(xii)          all Liabilities of Seller to the extent not arising out of or
relating to the business and operations of the Transferred Assets or the
Business;
 
(xiii)         all Liabilities arising out of or relating to the ownership,
operation or conduct of the Business or the Transferred Assets prior to the
Adjustment Time, except to the extent included in the Adjustment Liabilities or
Liabilities to be assumed by Buyer as set forth in Section 5.5;
 
(xiv)         all Liabilities arising under the Shared Contracts, other than
Shared Contract Liabilities allocated to Buyer under Section 2.3 or any
Replacement Contract;
 
(xv)          all Liabilities relating to any of the Excluded Assets, except
with respect to Liabilities assumed by Buyer pursuant to Section 5.5
 
(xvi)         all Liabilities arising out of or relating to Taxes of Seller or
any of its Affiliates or any Tax attributable to the Business or Transferred
Assets prior to the Adjustment Time, except (a) to the extent included in the
Adjustment Liabilities or (b) to the extent set forth in Section 5.3.2;
 
(xvii)        all Liabilities arising out of or relating to any violations of
Environmental Laws prior to the Closing Date, whether or not a claim has been
asserted prior to the Closing Date; and
 
(xviii)       all Liabilities arising out of or relating to any claims, actions,
suits, arbitrations, litigation or other similar proceedings in connection with
the conduct, operation or ownership of the Business, Shared Contracts or
Transferred Assets  prior to the Closing Date, whether or not a claim has been
asserted prior to the Closing Date.
 
2.7.3              If, prior to or after the Closing, Seller notifies Buyer that
Seller inadvertently omitted an Allocable Shared Contract from Schedule
3.7.1 that was entered into by Seller or any of its Affiliates in the ordinary
course of business, then such Allocable Shared Contract shall for all purposes
of this Agreement be deemed to be an Allocable Shared Contract without further
action.  If, prior to or after the Closing, Seller notifies Buyer that Seller
inadvertently omitted an Allocable Shared Contract from Schedule 3.7.1 that
was entered into by Seller or any of its Affiliates outside of the ordinary
course of business, then subject to Buyer’s consent (which shall not be
unreasonably withheld), such Allocable Shared Contract shall for all purposes of
this Agreement be deemed to be an Allocable Shared Contract.
 
 
15

--------------------------------------------------------------------------------

 
 
2.8           Name; Affiliated Services.
 
2.8.1              Without limiting the terms of Section 2.2.7, after the
Closing, Buyer shall remove or delete the name “Media General” and any
derivations thereof from the Transferred Assets as soon as reasonably
practicable, but, in any event, by the sixtieth (60th) day following the
Closing.
 
2.8.2              Buyer acknowledges and agrees that, except as provided in the
Seller Transition Services Agreement, all services currently provided for, or
all rights licensed for use by, or on behalf of, Seller and its Affiliates in
connection with the operation of the Business, including all customary corporate
overhead and other centralized services (including information technology, human
resources, accounting and digital), shall cease to be provided to the Business
and shall not be provided to Buyer effective as of the Closing.
 
2.9           Merchandise Ordered and Not Delivered.  Merchandise and supplies
ordered in the ordinary course of business of the Seller that relate primarily
to the Business and are consistent with past practices, delivery of which is not
received on or prior to the Closing Date, shall become the property of Buyer at
the Closing, and Buyer shall pay the vendor for the merchandise and supplies in
accordance with the invoice terms and conditions, including any applicable
transportation charges.  After the Closing, Buyer shall have the right, if
allowed under the terms of such orders, at Buyer’s expense to inspect all open
order files for the Business and shall have the right at Buyer’s expense to
cancel orders for merchandise and supplies relating to the Business, if such
orders can be canceled without charge to Seller or if Buyer pays such
cancellation charge.  The inability to cancel any such orders shall not be
considered a condition precedent to the obligations of the Buyer and/or an event
of termination of this Agreement or the transactions contemplated hereunder.
 
3.
REPRESENTATIONS AND WARRANTIES OF SELLER

 
Seller represents and warrants to Buyer as follows:
 
3.1           Organization, Standing and Authority.  Seller is a corporation or
limited liability company, as applicable, validly existing and in good standing
under the laws of the State of Delaware.  Seller is duly authorized, qualified
or licensed to do business as a foreign corporation or limited liability
company, as applicable, and is in good standing under the Legal Rules of each
jurisdiction in which the nature of its activities makes such qualifications
necessary.
 
3.2           Authorization and Binding Obligation.  Seller has the corporate or
limited liability company, as applicable, power and authority to execute and
deliver this Agreement and the Related Agreements to which it is a party and to
carry out and perform all of its other obligations under the terms of this
Agreement and the Related Agreements to which it is a party. The execution and
delivery of, and performance of the obligations contained in, this Agreement and
the Related Agreements to which Seller is a party and the transactions
contemplated hereby and thereby have been, or solely with respect to the Related
Agreements to which Seller is a party as of the Closing will be, duly authorized
by all necessary corporate or limited liability company, as applicable, action
on the part of Seller.  This Agreement has been, and all Related Agreements to
which Seller is a party as of the Closing will be, duly executed and delivered
by Seller, and this Agreement constitutes, and the Related Agreements to which
Seller is a party will, as of the Closing, constitute, the valid and legally
binding obligation of Seller, enforceable against it in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar Legal Rules affecting the enforcement of creditors’ rights generally,
and as the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding thereunder may be brought.
 
 
16

--------------------------------------------------------------------------------

 
 
3.3           Absence of Conflicting Terms; Consents.  Except as set forth on
Schedule 3.3 or as would not materially impair the ability of Seller to perform
its obligations under this Agreement and the Related Agreements to which it is a
party, the execution, delivery and performance by Seller of this Agreement and
the Related Agreements to which it is a party (with or without the giving of
notice, the lapse of time, or both): (a) assuming receipt of all Consents listed
on Schedule 3.3, do not require the Consent of, notice to, or filing with, any
Governmental Authority or any other Person under any Material Business Contract
or Material Allocable Shared Contract; (b) will not conflict with any provision
of the certificate of incorporation or bylaws or certificate of formation or
limited liability company agreement, as applicable, of Seller; (c) assuming
receipt of all Consents listed on Schedule 3.3, will not in any material way
conflict with, result in a material breach of, or constitute a material default
under any Material Business Contract or Material Allocable Shared Contract, or
any material Legal Rule applicable to Seller or to the Business with respect to
the Transferred Assets; and (d) assuming receipt of all Consents listed on
Schedule 3.3, will not result in the creation upon the Transferred Assets of any
Encumbrances other than Permitted Encumbrances.  Notwithstanding the foregoing,
Seller makes no representation or warranty regarding any of the foregoing that
may result from the specific legal or regulatory status of Buyer or any of its
Affiliates or as a result of any other facts that specifically relate to the
business or activities in which Buyer or any of its Affiliates is or proposes to
be engaged.
 
3.4           Financial Statements.  Attached as Schedule 3.4(a) hereto are
complete and correct copies of the unaudited balance sheet for the Business as
of August 26, 2012 (the “Balance Sheet”, and the “Balance Sheet Date”), December
25, 2011 and December 26, 2010 and unaudited statements of the operating income
for the Business for the eight-month period ended August 26, 2012 and for the
years ended December 25, 2011 and December 26, 2010 (collectively, the
“Financial Statements”).  The Financial Statements were derived from the books
and records of the Business, have been prepared in accordance with GAAP (except
as set forth on Schedule 3.4(b)) consistently applied, and fairly present, in
all material respects, the financial position and results of operations of the
Business as of the date thereof and for the period indicated therein, except as
set forth on Schedule 3.4(b) and other than with respect to the absence of
footnote disclosure therein.
 
3.5           Title to and Sufficiency and Condition of Transferred Assets.
 
3.5.1              Seller has good and valid title to, or a valid and
enforceable leasehold interest in, the Transferred Assets, in each case free and
clear of all Encumbrances, other than Permitted Encumbrances and other than as
set forth on Schedule 3.5.1.
 
 
17

--------------------------------------------------------------------------------

 
 
3.5.2              As of the date hereof, all material Transferred Assets which,
individually or in the aggregate, are material to the Business are in adequate
operating condition for their respective present uses and operation, given the
age of such property and the use to which such property is put, ordinary wear
and tear excepted.
 
3.5.3              Except (a) for the Excluded Assets, (b) for such assets that
are used to provide customary corporate overhead and other centralized services
(including information technology, human resources, accounting and digital)
provided by the corporate, division or regional offices of Seller or its
Affiliates, and (c) as disclosed on Schedule 3.5.3, the Transferred Assets
comprise all the assets reasonably necessary for Seller to conduct, in all
material respects, the operations of the Business as conducted as of the date
hereof.
 
3.6           Real Property.
 
3.6.1              Schedule 3.6.1 lists, as of the date hereof, all Owned Real
Property.  Seller has good and marketable title in fee simple to such premises
and all buildings, improvements and fixtures thereon, free and clear of all
Encumbrances, other than Permitted Encumbrances and other than the Encumbrances
listed on Schedule 3.5.1.
 
3.6.2              Schedule 3.6.2 lists, as of the date hereof, all Leased Real
Property.  Seller is not in breach in any material respect of any of the leases
for the Leased Real Property and, to Seller’s Knowledge, as of the date hereof,
no other party to any such lease is in breach thereof in any material respect.
 
3.6.3              To Seller’s Knowledge, there does not exist, as of the date
hereof, any actual or threatened condemnation or eminent domain proceedings,
planned public improvements, annexation, special assessments, zoning or
subdivision changes, or other adverse claims affecting any Owned Real Property
or Leased Real Property or any part thereof, Seller has not received any written
notice of the intention of any Governmental Authority or other Person to take or
use all or any part thereof.  Except as set forth on Schedule 3.6.3, no Person
other than Seller has the right to occupy any Owned Real Property or, to
Seller’s Knowledge, the Leased Real Property.
 
3.6.4              All material permits issued by a Governmental Authority that
are required for the occupancy and use of the Owned Real Property and Leased
Real Property as presently being used by Seller have been obtained and are in
full force and effect, and, as of the date hereof, Seller has not received any
notices of material default or material violations in connection with such
items.
 
3.7           Material Business Contracts and Material Allocable Shared
Contracts.
 
3.7.1              Schedule 3.7.1 includes a list, as of the date hereof, of the
Material Business Contracts and includes a list, as of the date hereof, of the
Material Allocable Shared Contracts.  Seller has made available to Buyer
complete and correct copies of all the Material Business Contracts and the
Material Allocable Shared Contracts (solely as such Material Allocable Shared
Contracts relate to the Business).
 
 
18

--------------------------------------------------------------------------------

 
 
3.7.2              Except as set forth on Schedule 3.7.2, (a) each Material
Business Contract and Material Allocable Shared Contract (except Contracts that
expire by their respective terms) is in full force and effect and constitutes a
valid, binding and enforceable obligation of Seller or its Affiliates in
accordance with the respective terms thereof, except as the enforceability of
such obligation of Seller or its Affiliates may be limited by principles of
public policy, any Legal Rules of general application relating to bankruptcy,
reorganization, insolvency, moratorium or similar Legal Rules affecting
creditors’ rights and relief of debtors, and general principles of equity, and,
to Seller’s Knowledge, represents a valid, binding and enforceable obligation of
each of the other parties thereto, except as the enforceability of such
obligation may be similarly limited; and (b) there exists no material breach or
material default (or event that with notice or the lapse of time, or both, would
constitute a material breach or material default) on the part of Seller, or, to
Seller’s Knowledge, on the part of any other party thereto under any Material
Business Contract or Material Allocable Shared Contract (solely as such Material
Allocable Shared Contract relates to the Business).
 
3.8           Intellectual Property.
 
3.8.1              Set forth on Schedule 3.8.1 is a list, as of the date hereof,
of all material owned Registered Business Intellectual Property, excluding
registered Copyrights.
 
3.8.2              Except as disclosed on Schedule 3.8.2 and assuming receipt of
all Consents listed on Schedule 3.3, to Seller’s Knowledge, no material item of
owned Business Intellectual Property is subject to any proceeding or outstanding
decree, order or judgment materially restricting the transfer thereof, or the
use thereof in connection with the operation of the Business as currently
conducted, by Seller, or which may affect, in any material respect, the validity
or enforceability thereof.
 
3.8.3              Except as disclosed on Schedule 3.8.3, to Seller’s Knowledge,
Seller owns or has the right to use each material item of Business Intellectual
Property free and clear of any Encumbrances (excluding non-exclusive licenses
and ordinary-course contractual restrictions to which Seller is subject), other
than Permitted Encumbrances and other than the Encumbrances listed on Schedule
3.5.1.  To Seller’s Knowledge, the operation of the Business as currently
conducted does not infringe or misappropriate the Intellectual Property rights
of any third party and, except as disclosed on Schedule 3.8.3, as of the date
hereof, Seller has not received any written claims or threats from third parties
alleging any such infringement or misappropriation.
 
3.9           Tax Matters.
 
3.9.1              Seller has filed or caused to be filed all federal, state,
local and other Tax Returns it was required to file with respect to the
operation of the Business, and all such Tax Returns are correct in all material
respects.  All Taxes owed by Seller with respect to the Transferred Assets or
the Business which are due and payable have been properly accrued or
paid.  Except for Permitted Encumbrances, there are no Encumbrances for Taxes on
any of the Transferred Assets.  Seller and its Affiliates have withheld and paid
all Taxes required to have been withheld and paid in connection with amounts
paid or owing to any employee, independent contractor, creditor, or other payee
of the Business, and all Forms W-2 and 1099 required with respect thereto have
been properly completed and timely filed.
 
 
19

--------------------------------------------------------------------------------

 
 
3.9.2              There is no material dispute or claim concerning any
liability for Taxes owed by Seller with respect to the Transferred Assets or the
Business either (A) claimed or raised by any taxing authority in writing or (B)
as to which Seller has Knowledge based upon personal contact with any agent of
such taxing authority.
 
3.9.3              Neither Seller nor any of its subsidiaries has waived any
statute of limitations in respect of Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency, in each case, to the extent
relating to the Transferred Assets or the Business.
 
3.9.4              Seller has not been a party to any “listed transaction,” as
defined in Code §6707A(c)(2) and Reg. §1.6011-4(b)(2).
 
3.10           Absence of Changes or Events.  From the Balance Sheet Date
through and including the date hereof, Seller has not, with respect to the
Business:
 
(a)           sold, assigned or transferred any of its material assets, other
than in the ordinary course of business consistent with past practice;
 
(b)           suffered any damage, destruction or loss, whether or not covered
by insurance, of any item carried on its books of account at more than $10,000,
or suffered any repeated, recurring or prolonged shortage, cessation or
interruption of supplies or utility services required to conduct the Business;
 
(c)           increased the salaries or other compensation of the Business
Employees except in the ordinary course of business, consistent with past
practice, or made any material change in the employment policies, procedures and
plans applicable to such employees; or
 
(d)           experienced any event, occurrence, development or state of
circumstances or facts that has had, or would reasonably be expected to have, a
Material Adverse Effect.
 
3.11           Insurance.  Seller or its Affiliates maintain insurance in
respect of the Transferred Assets and the Business covering such risks, in such
amounts, with such terms and with such insurers as Seller or such Affiliates
have determined is appropriate in light of the Business and consistent with
industry practice (such insurance, the “Business Insurance Policies”).  All of
the Business Insurance Policies are in full force and effect.  Seller is not in
default with respect to any material provision contained in any such Business
Insurance Policy held by or on behalf of it.  Seller has not received any notice
of cancellation or non-renewal of any such Business Insurance Policy.
 
3.12           Employee Benefit Plans.
 
3.12.1              Set forth on Schedule 3.12 is a complete and correct list,
as of the date hereof, of each material Employee Benefit Plan.  Copies of all
written Employee Benefit Plans have been made available to Buyer.  There is not
now in effect or to become effective after the date of this Agreement and until
the Closing Date, any new Employee Benefit Plan or any amendment to an existing
Employee Benefit Plan which, in either case, will materially affect the benefits
of Business Employees (other than customary merit and performance pay increases
and other than as required by Legal Rules) and that will on or after the Closing
Date impose liability on Buyer.
 
 
20

--------------------------------------------------------------------------------

 
 
3.12.2              Each Employee Benefit Plan has been administered in
compliance without material exception with its own terms and, where applicable,
with ERISA, the Code and any other Legal Rules.
 
3.12.3              Each Employee Benefit Plan which is intended to be
“qualified” within the meaning of Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service and, to
Seller’s Knowledge, no event has occurred and no condition exists which would
reasonably be expected to result in the revocation of any such determination.
 
3.12.4                Seller does not contribute to and is not required to
contribute to, and within the past five (5) years has not contributed to or been
required to contribute to, any Multiemployer Plan with respect to Business
Employees.
 
3.12.5                All contributions, premium payments and other payments due
from Seller on behalf of the Business Employees under each Employee Benefit Plan
has been paid in a timely manner, and all additional contributions, premium
payments and other payments due from Seller on or before Closing shall have been
paid by that date.
 
3.12.6                There is no litigation, disputed claim (other than routine
claims for benefits), governmental proceeding, audit, inquiry or investigation
pending or, to the knowledge of Seller, threatened by any Business Employee with
respect to any Employee Benefit Plan, its related assets or trusts, or any
fiduciary, administrator or sponsor of such Employee Benefit Plan.
 
3.12.7                Neither the execution of this Agreement nor the
consummation of the transactions contemplated hereby either will give rise
directly or indirectly to an accelerated payment or accelerated vesting under an
Employee Benefit Plan on behalf of any Business Employee that would be
characterized as an “excess parachute payment” within the meaning of Code
Section 280G(b)(1).
 
3.12.8                No Employee Benefit Plan is a “multiple employer plan” or
any plan described in Code Section 413.
 
3.13           Labor Matters.
 
3.13.1              Schedule 3.13.1 lists all Business Employees as of the date
set forth on such schedule, including any such employee who is an inactive
employee on paid or unpaid leave of absence or short-term disability as of such
date (but excluding three employees who will be retained by Seller by mutual
agreement of the parties).
 
3.13.2              Except as set forth on Schedule 3.13.2, as of the date
hereof, there is not pending or, to Seller’s Knowledge, threatened against the
Business, any material labor dispute, picketing, lockout, strike, work slow-down
or stoppage, and the Business has not experienced any such material labor
dispute, picketing, lockout, strike, work slow-down or stoppage within the
twelve (12) months preceding the date of this Agreement.  Except as set forth on
Schedule 3.13.2, Seller, with respect to the Business, is in compliance in all
material respects with all labor and employment Legal Rules applicable to the
Business.  Except as set forth on Schedule 3.13.2, as of the date hereof, there
is not pending or, to Seller’s Knowledge, threatened against the Business any
material action or any order, decree or judgment relating to the employment of
the Business Employees.
 
 
21

--------------------------------------------------------------------------------

 
 
3.13.3              Neither Seller, nor its Affiliates have agreed to recognize
any union or collective bargaining representative to represent any Business
Employees and, to Seller’s Knowledge, no union or collective bargaining
representative has been certified as representing any Business Employees.  To
Seller’s Knowledge, as of the date hereof, there is no union campaign threatened
or being conducted to attempt to gain recognition or certification of any union
or collective bargaining representative with respect to any Business Employees. 
 
3.14           Licenses; Compliance with Laws; Legal Proceedings.
 
3.14.1              Schedule 3.14.1 lists all material Licenses, as of the date
hereof, that are held by Seller or its Affiliates.  Except as set forth on
Schedule 3.14.1, each of the Licenses is in full force and effect in accordance
with its terms in all material respects.  As of the date hereof, no legal action
or other formal proceeding is pending or, to Seller’s Knowledge, threatened, to
revoke, terminate, suspend, or cancel any of the Licenses or to impose any
material forfeiture or penalty with respect to any of the Licenses.
 
3.14.2              The Business is in compliance, in all material respects,
with all applicable Legal Rules.
 
3.14.3              Schedule 3.14.3 contains a complete and correct list, as of
the date hereof, of all suits, claims, actions, arbitrations, judgments, orders,
injunctions, decrees, awards and investigations pending or, to Seller’s
Knowledge, threatened, which would reasonably be expected to materially and
adversely affect the Business.
 
3.15           Environmental Matters.  Except as disclosed on Schedule 3.15:
 
3.15.1              To Seller’s Knowledge, the Owned Real Property is in
compliance, in all material respects, with all Environmental Laws applicable to
the Owned Real Property.
 
3.15.2              As of the date hereof, Seller has not received any written
notice of any action by any Governmental Authority alleging Seller is not in
compliance under any Environmental Law with respect to the Business or the
condition of the Owned Real Property which action has not been resolved and for
which all payments, fines or other amounts payable in connection therewith have
not been paid in full.
 
3.15.3              Seller has not transported or arranged for the treatment,
storage or disposal of any Hazardous Substances at any parcel of Real Property
in connection with the ownership and operation of the Business that has resulted
in a material Liability which has not been resolved and for which all payments,
fines or other amounts payable in connection therewith have not been paid in
full.
 
 
22

--------------------------------------------------------------------------------

 
 
3.15.4              Notwithstanding any other provision of this Agreement, the
parties to this Agreement acknowledge and agree that the representations and
warranties contained in this Section 3.15 are the only representations and
warranties given by Seller with respect to environmental matters or compliance
with Environmental Laws, and no other provision of this Agreement shall be
interpreted as containing any representation or warranty with respect thereto.
 
3.16           Accounts Receivable.  All accounts receivable reflected on the
Balance Sheet, and all accounts receivable of the Business acquired by the
Seller or arising subsequent to the Balance Sheet Date but before the date
hereof, (i) have been acquired or have arisen only in the ordinary course of
business, consistent with past practice, (ii) to Seller’s Knowledge are
collectible in the face value thereof using normal collection procedures (net of
the reserve for doubtful accounts set forth in the Balance Sheet), and (iii) to
Seller’s Knowledge, are not subject to defenses, set-offs or counterclaims.  All
of such accounts receivable are generally due within thirty (30) days after
being accrued on the books of the Seller.  The reserve for doubtful accounts
contained in the Balance Sheet has been determined consistent with past
practices of Seller and in conformity with generally accepted accounting
principles, consistently applied with past practice.
 
3.17           Inventory.  All Inventory (net of reserves on the Balance Sheet)
is being transferred “as-is” but is all of a quality usable or saleable in the
ordinary course of business consistent with past practice, and are in quantities
sufficient to service the operations of the Business in the ordinary course and
consistent with past practices and at the current level of the operations of the
Business.  All of the Inventory of the Seller reflected on the Balance Sheet was
purchased new by the Seller.  The values at which inventories are shown on the
Balance Sheet have been determined in accordance with the customary valuation
policy of the Business and in accordance with generally accepted accounting
principles consistently applied.  Since January 1, 2012, Seller has continued to
replenish the inventory of the Business in a normal and customary manner
consistent with past practices prevailing in the Business, and has not made any
material change in its inventory policies or procedures.  The level of Inventory
at the Closing will be consistent with the then current level of the operations
of the Business.
 
3.18           No Undisclosed Liabilities.  Neither Seller nor any of its
Affiliates has any material Liability in respect of the Business, except for
Liabilities which (a) are reflected or reserved for on the face of the Balance
Sheet, (b) are included in the calculation of the Adjustment Liabilities, or (c)
have arisen since the Balance Sheet Date in the ordinary course of business.
 
3.19           Transactions with Affiliates.  Except to the extent disclosed in
the Financial Statements or the notes thereto or as set forth on Schedule 3.19,
and except with respect to certain customary corporate overhead services
provided by the corporate, division or regional offices of Seller or its
Affiliates, Seller is not a party to any material business arrangement or
material business relationship with any of its Affiliates with respect to the
Transferred Assets or operation of the Business, and none of its Affiliates owns
any material property or material right, tangible or intangible, that is used in
Seller’s operation of the Business (other than in its capacity as a direct or
indirect holder of Seller’s equity or debt).
 
 
23

--------------------------------------------------------------------------------

 
 
3.20           Bonds; Letters of Credit.  As of the date hereof, there are no
material construction, fidelity, performance, or other bonds, guaranties in lieu
of bonds or letters of credit posted by Seller or its Affiliates in connection
with Seller’s operation or ownership of the Business.
 
3.21           Suppliers.  Except as set forth on Schedule 3.21, all of Seller’s
Contracts with its ink and newsprint suppliers are in full force and effect and
Seller has not received any written notification from any such supplier seeking
to terminate any such Contract.
 
3.22           Brokers of Seller.  There is no investment banker, broker, finder
or other intermediary or advisor that has been retained by or is authorized to
act on behalf of Seller or its Affiliates who might be entitled to any fee,
commission or reimbursement of expenses for which Buyer or its Affiliates will
be responsible or have any Liability as a result of the transactions
contemplated by this Agreement.
 
4.
REPRESENTATIONS AND WARRANTIES OF BUYER

 
Buyer represents and warrants to Seller as follows:
 
4.1           Organization, Standing and Authority.  Buyer is a corporation
validly existing and in good standing under the laws of the State of
Delaware.   Buyer is duly authorized, qualified or licensed to do business as a
foreign corporation and is in good standing under the Legal Rules of each
jurisdiction in which the nature of its activities makes such qualifications
necessary.
 
4.2           Authorization and Binding Obligation.  Buyer has the corporate
power and authority to execute and deliver this Agreement and all Related
Agreements to which it is a party and to carry out and perform all of its
obligations under the terms of this Agreement and the Related Agreements to
which it is a party.  The execution and delivery of, and performance of the
obligations contained in, this Agreement and the Related Agreements to which
Buyer is a party and the transactions contemplated hereby and thereby have been,
or solely with respect to the Related Agreements to which it is a party as of
the Closing will be, duly authorized by all necessary corporate action on the
part of Buyer.  This Agreement has been, and all Related Agreements to which it
is a party as of the Closing will be, duly executed and delivered by Buyer, and
this Agreement constitutes, and the Related Agreements will, as of the Closing,
constitute, the valid and legally binding obligation of Buyer, enforceable
against it in accordance with their terms, except as enforceability may be
limited by bankruptcy, insolvency or similar Legal Rules affecting the
enforcement of creditors’ rights generally, and as the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding thereof may be brought.
 
4.3           Absence of Conflicting Terms; Consents.  Except as would not
materially impair the ability of Buyer to perform its obligations under this
Agreement and the Related Agreements to which it is a party, the execution,
delivery and performance by Buyer of this Agreement and of the Related
Agreements to which it is a party (with or without the giving of notice, the
lapse of time, or both): (a) do not require the consent of, notice to, or filing
with, any Governmental Authority; (b) will not conflict with any provision of
the certificate of incorporation of Buyer, or the bylaws of Buyer; (c) will not
in any material way conflict with, result in a material breach of, or constitute
a material default under any Legal Rule applicable to Buyer; and (d) will not
conflict with, constitute grounds for termination of, result in a material
breach of, constitute a default under, or accelerate or permit the acceleration
of any performance required by the terms of, any material Contract, license or
permit to which Buyer is a party or by which Buyer may be bound, such that Buyer
could not perform hereunder or acquire or operate the Transferred Assets.
 
 
24

--------------------------------------------------------------------------------

 
 
4.4           Availability of Funds.  Buyer will have at the Closing the
financial capability to enable it to consummate the transactions contemplated by
this Agreement.  Buyer acknowledges and agrees that it shall be Buyer’s
obligation to have funds on hand at the Closing sufficient to enable Buyer to
pay the Purchase Price and Buyer’s consummation of the transactions contemplated
by this Agreement is not in any way contingent upon or otherwise subject to
(a) Buyer’s consummation of any financing arrangements or Buyer’s obtaining of
any financing or (b) the availability, grant, provision or extension of any
financing to Buyer. Buyer will ensure that, after the Closing, Buyer will have
the financial capability to enable it to perform all of its obligations under,
and to make all payments required to be made by it under, this Agreement
(including as provided in Schedule 5.5) and the Related Agreements.
 
4.5           Regulatory Matters.  There are no facts relating to Buyer (or an
Affiliate thereof) under any Legal Rule that would disqualify it (or any
Affiliate or assignee thereof) from obtaining control of the Business or the
ownership of the Transferred Assets or that would prevent, delay or limit it (or
any Affiliate or assignee thereof) from consummating the transactions
contemplated by this Agreement.
 
4.6           Brokers of Buyer.  There is no investment banker, broker, finder
or other intermediary or advisor that has been retained by or is authorized to
act on behalf of Buyer or its Affiliates who might be entitled to any fee,
commission or reimbursement of expenses for which Seller or its Affiliates will
be responsible or have any Liability as a result of the transactions
contemplated by this Agreement.
 
5.
CERTAIN COVENANTS OF THE PARTIES

 
5.1           Conduct of the Business Prior to Closing.  Except (a) as required
by Legal Rules, (b) as contemplated by this Agreement, or (c) as consented to by
Buyer (which consent shall not be unreasonably withheld or delayed), between the
date hereof and the Closing Date, Seller shall operate the Business in a manner
substantially consistent with Seller’s current practices (subject to, and except
as modified by, compliance with the following negative and affirmative
covenants):
 
5.1.1              Negative Covenants.  Seller shall not do any of the following
between the date hereof and the Closing Date:
 
(xix)           enter into, materially amend, materially modify or terminate
(except by reason of a contractually specified termination date or due to a
default of the other party thereunder) any Material Business Contract or
Material Allocable Shared Contract (solely with respect to the Business), except
in the ordinary course of business;
 
 
25

--------------------------------------------------------------------------------

 
 
(xx)           sell, assign, lease, swap or otherwise transfer or dispose of any
material asset that would otherwise constitute part of the Transferred Assets,
except for such assets consumed or disposed of in the ordinary course of
business (and provided that nothing herein shall prohibit or restrict the
payment by Seller of cash dividends);
 
(xxi)          create, assume or permit to exist any Encumbrance upon the
Transferred Assets, other than Permitted Encumbrances;
 
(xxii)         increase annual compensation for Business Employees, except for
(a) customary merit or seniority increases for qualifying employees or otherwise
in accordance with the terms of any employment Contract or with the employee
policies of Seller or its Affiliates and (b) changes to existing Employee
Benefit Plans or implementation of new Employee Benefit Plans that in either
case do not impose any Liability upon Buyer; or
 
(xxiii)        waive any material right relating to the Business or the
Transferred Assets.
 
5.1.2              Affirmative Covenants.  Seller shall do the following between
the date hereof and the Closing Date:
 
(xxiv)        use commercially reasonable efforts to preserve and maintain in
all material respects the goodwill of the Business and the current relationships
of Seller with employees, independent contractors, customers, suppliers and
others with significant and recurring business dealings with the Business,
except for the termination of such relationships in the ordinary course of
business;
 
(xxv)         maintain the insurance coverage set forth in the Business
Insurance Policies with respect to the Business and the Transferred Assets (or
comparable replacement coverage); and
 
(xxvi)        comply in all material respects with all Legal Rules applicable to
the operation of the Business.
 
5.2           Consents and Replacement Agreements.
 
5.2.1              Between the date hereof and the Closing Date, Buyer and
Seller shall make appropriate requests and shall use commercially reasonable
efforts to obtain any Consents with respect to the Business Contracts and
Allocable Shared Contracts set forth on Schedule 3.3 (which requests shall
include a request that Seller and its Affiliates be unconditionally released
from all Liabilities (including all guarantees, bonds or sureties) relating to
the Business Contracts or the Shared Contract Rights and the Shared Contract
Liabilities attributable to the period after the Adjustment Time), and Buyer and
Seller shall use commercially reasonable efforts to obtain such releases.  If
any Business Contract or Allocable Shared Contract requires Buyer to assume such
Contract or the Liabilities of Seller or its Affiliates thereunder in connection
with the consummation of the transactions contemplated by this Agreement, Buyer
shall, effective as of the Adjustment Time, assume any such Contract and
Liabilities pursuant to an instrument reasonably acceptable to all parties
thereto.  Buyer, on the one hand, and Seller, on the other hand, shall each be
responsible for and pay one-half of all administrative or processing fees
imposed by any Person pursuant to the terms of the relevant Business Contract or
Allocable Shared Contract or otherwise as a condition to processing any Consent
or Replacement Contract requests.  If, notwithstanding its commercially
reasonable efforts, Seller is unable to obtain one or more of the Consents
involving a Business Contract or Allocable Shared Contract, Seller, in its sole
discretion, may either assign the Business Contract or the Shared Contract
Rights and the Shared Contract Liabilities (with respect to Allocable Shared
Contracts) to Buyer notwithstanding the absence of a Consent therefor or use
commercially reasonable efforts to cooperate with Buyer in effecting a
commercially reasonable arrangement under which Buyer shall receive benefits,
and pay and perform Seller’s and Seller’s Affiliates obligations, under the
Business Contract or corresponding to the Shared Contract Rights (with respect
to an Allocable Shared Contract) from and after the Adjustment Time; provided
that, notwithstanding anything in this Agreement to the contrary, Seller shall
not be liable or have any further responsibility to Buyer for the failure of
such Consents to be obtained, and, in connection with any such assignment or
arrangement, Seller shall not be responsible for any Liabilities relating to
such assignment or arrangement or the Shared Contract Rights and Shared Contract
Liabilities, and Buyer shall indemnify and hold harmless Seller from and against
any Losses arising out of or related to any such Liabilities.  Except as
expressly set forth in Section 5.2.2, nothing in this Section 5.2.1 shall
require the expenditure or payment of any funds (other than in respect of normal
and usual attorney’s fees, administrative fees, processing fees, filing fees or
other normal costs of doing business) or the giving of any other consideration
by Buyer or Seller or any adjustment to the Purchase Price.
 
 
26

--------------------------------------------------------------------------------

 
 
5.2.2              Seller and Buyer agree that if, in connection with the
process of obtaining any Consent, a Governmental Authority or other Person
purports to require any adverse condition, change or additional or different
adverse terms to a License, Business Contract or Allocable Shared Contract to
which such Consent relates as a requirement for such Governmental Authority or
other Person granting its Consent, Seller may accept any such conditions,
changes or additional or different terms without Buyer’s consent or approval so
long as (a) any conditions, changes or additional or different terms would not
reasonably be expected to materially and adversely affect the Business or Buyer,
(b) any requirement that Buyer or its Affiliates provide a guarantee or other
surety for the performance of Buyer’s obligations under any such License,
Business Contract or Allocable Shared Contract is similar as that which Seller
is required to provide as of the date hereof or is customary in the industry for
newspaper publishing similarly situated to Buyer in terms of size and financial
and operating qualifications or (c) any conditions, changes or additional or
different terms are customary in the industry for newspaper publishing similarly
situated to Buyer in terms of size and financial and operating
qualifications.  Buyer agrees that any of such conditions, changes or additional
or different terms falling within any of clauses (a), (b) or (c) of the previous
sentence shall be deemed commercially reasonable for purposes hereof, and Buyer
shall cause its Affiliates to provide any guarantee or other surety for the
performance of Buyer’s obligations contemplated in clause (b) above.
 
5.2.3              Buyer shall promptly furnish to any Person from whom a
Consent for a License, Business Contract or Allocable Shared Contract is
requested such complete and correct information regarding Buyer and its
Affiliates, including financial information concerning Buyer and its Affiliates
and other information relating to the newspaper and other media operations of
Buyer and its Affiliates, as a Person may reasonably require in connection with
obtaining any Consent for a License, Business Contract or Allocable Shared
Contract, and Buyer shall promptly furnish to Seller a copy of any such
information provided to a Person, and any other information concerning Buyer and
its Affiliates as Seller may reasonably request in connection with obtaining any
such Consent.
 
 
27

--------------------------------------------------------------------------------

 
 
5.2.4              Buyer agrees that if any Consent related to a License,
Business Contract or Allocable Shared Contract that includes a guarantee
(including any continuing Liability as assignor), bond or surety by Seller or
its Affiliates of any of Seller’s or its Affiliates’ Liabilities or performance
thereunder does not include an unconditional release thereof, from and after the
Adjustment Time, Buyer shall indemnify and hold harmless Seller and its
Affiliates from and against any and all Losses arising out of any such
guarantee, bond or surety arising after the Adjustment Time.
 
5.3           Tax Matters.
 
5.3.1              Seller and Buyer shall provide each other with such
cooperation and information as either of them may reasonably request in
preparing and filing any Tax Return, determining or contesting a liability for
Taxes or a right to a refund of Taxes, participating in or conducting any audit
or other proceeding in respect of Taxes.  Such cooperation and information shall
include providing copies of relevant Tax Returns or portions thereof, together
with accompanying schedules, related work papers and documents relating to
rulings or other determinations by Tax authorities.  Seller and Buyer shall make
their respective officers, employees, agents and representatives available on a
basis mutually convenient to Buyer and Seller, to provide explanations of any
documents or information provided hereunder.  Seller and Buyer shall each retain
all Tax Returns, schedules and work papers, records and other documents in its
possession relating to Tax matters of the Transferred Assets for each taxable
period first ending after the Closing Date and for all prior taxable periods
until the later of (a) the expiration of the statute of limitations of the
taxable periods to which such Tax Returns and other documents relate, or (b) six
(6) years following the due date (without extension) for filing such Tax
Returns.
 
5.3.2              Buyer and Seller shall each be responsible for one-half of
all sales, use, transfer and purchase Taxes and fees, filing fees, recordation
fees and application fees, if any, arising out of the transfer of the
Transferred Assets pursuant to this Agreement.
 
5.4           Bonds; Letters of Credit.  Buyer shall take all steps and execute
and deliver all documents to ensure that, on the Closing Date, Buyer (or, if
requested, an Affiliate of Buyer) has delivered such bonds, letters of credit,
indemnity agreements and similar instruments in such amounts and in favor of
such Persons requiring the same in connection with the Licenses, Business
Contracts and Allocable Shared Contracts.
 
5.5           Covenants Regarding Employee Matters.
 
5.5.1              On or prior to December 23, 2012 (the “Hire Date”), effective
as of the Hire Date, Buyer shall, or shall cause its Affiliates to, offer
employment in connection with the ownership and operation of the Business to
each Business Employee identified on Schedule 3.13.1, as updated by Seller prior
to the Closing Date and prior to the Hire Date.  Each such Business Employee who
accepts Buyer’s offer of employment shall be considered a “Transferred Employee”
as of the Hire Date; provided, however, that Buyer shall not be obligated to
continue to employ any Transferred Employee for any specific period of time
following the Hire Date, subject to applicable Legal Rules.  Seller’s and
Buyer’s obligations with respect to the Business Employees shall be as set forth
in Schedule 5.5, and the terms and conditions of employment offered to each
Business Employee shall be consistent with the terms and conditions set forth
therein.
 
 
28

--------------------------------------------------------------------------------

 
 
5.5.2              Each of this Section 5.5 and Schedule 5.5 shall operate
exclusively for the benefit of the parties to this Agreement and not for the
benefit of any other Person, including, without limitation, any current, former
or retired employee of Seller or spouse or dependents of such Persons.
 
5.6           Access to Properties, Books and Records.
 
5.6.1              Subject to the letter agreement between Buyer and Media
General, Inc. dated April 10, 2012 (the “Confidentiality Agreement”) and to the
extent permitted by Legal Rules, Seller agrees that on and after the date
hereof, during normal business hours, it shall permit Buyer and its authorized
agents and representatives reasonable access, upon reasonable notice and during
normal business hours, to the Transferred Assets and Seller’s books, records and
documents to the extent related to the Business and the Transferred Assets.  Any
examination or request for information shall be conducted in such a manner so as
not to interfere with the business or operations of Seller or its Affiliates.
 
5.6.2              Buyer agrees that on and after the Closing, during normal
business hours, it shall permit Seller and its auditors and attorneys, through
their authorized representatives, to have access to and to examine all books,
records and documents provided by Seller to Buyer in connection with the
transactions contemplated by this Agreement and reasonably related to events
occurring prior to the Closing.  Any examination or request for information
shall be conducted in such a manner so as not to interfere with the business or
operations of Buyer or its Affiliates.
 
5.6.3              Each party shall direct its representatives to render any
assistance which the other party may reasonably request in examining or
utilizing records referred to in this Section 5.6.  Each party agrees to
preserve all files and records which are subject to this Section 5.6 for a
period of three (3) years after the Closing Date; provided, however, that each
party may destroy or otherwise dispose of any such records during such three (3)
year period after first giving thirty (30) days’ notice thereof to the other
party, and within thirty (30) days of receipt of such notice, such other party
may cause to be delivered to it the records intended to be destroyed, at such
other party’s expense.
 
5.7           Confidentiality.  The terms of the Confidentiality Agreement are
hereby incorporated by reference.  The Confidentiality Agreement shall continue
in full force and effect until the Closing, at which time the Confidentiality
Agreement shall terminate with respect to the Evaluation Materials (as defined
in the Confidentiality Agreement) exclusively relating to the Business, the
Transferred Assets, the Assumed Liabilities and transactions contemplated by
this Agreement, and all other provisions of the Confidentiality Agreement shall
continue in full force and effect in all respects.  If this Agreement is, for
any reason, terminated prior to the Closing, the Confidentiality Agreement shall
continue in full force and effect in all respects.
 
 
29

--------------------------------------------------------------------------------

 
 
5.8           Further Actions; Cooperation.  Subject to the other provisions of
this Agreement, which may impose additional or different obligations, Seller and
Buyer shall each use commercially reasonable efforts to take, or cause to be
taken, all appropriate actions and to do, or cause to be done, and to assist and
cooperate with the other party in doing, all things necessary, proper or
advisable to satisfy as soon as practicable all of the conditions required to be
satisfied by it hereunder and to consummate the transactions contemplated hereby
as expeditiously as possible.  Each of Seller and Buyer further understands and
agrees that it shall not take, or cause or permit to be taken (including by any
Affiliate), any action that is materially inconsistent with the terms of this
Agreement, nor shall a party take, or cause or permit to be taken (including by
any Affiliate) any action that might delay or hinder the timely consummation of
the transactions contemplated hereby.
 
5.9           Use of Certain Words, Trademarks and Tradenames. Whether or not
Buyer has obtained, directly or indirectly, any right, title or interest in or
to the use of the words listed on Exhibit A hereto by virtue of Buyer’s purchase
of the Assets, Seller shall not use the words listed on Exhibit A hereto, or any
derivative thereof, on or after the Closing Date without the prior written
approval of Buyer.  In addition, Seller shall not use any trademark, logo or
tradename of the names listed on Exhibit A hereto, or any trademarks, logos or
tradenames that are confusingly similar thereto or that are a translation or
transliteration thereof into any language or alphabet, on any of its signs,
products, correspondence, forms, manuals, shipping cartons, buildings or
vehicles, or in any other manner whatsoever, on or after the Closing Date,
unless Buyer has abandoned such trademark, logo or tradename listed on Exhibit
A.
 
5.10           No Solicitation.  Seller shall not, and shall direct each of
their respective affiliates, shareholders, directors, officers, employees,
representatives or agents not to, directly or indirectly, encourage, solicit,
initiate or engage in discussions or negotiations with, or provide any
non-public information to, any person concerning any merger, sales of
substantial assets, sales of shares of capital stock or similar transactions
involving the Business, or enter into any agreement with respect thereto.
 
5.11           Collection of Accounts Receivable; Inventory.  From and after the
Closing, Buyer shall have the right and authority to collect for its own account
all Accounts Receivable and other related items that are included in the Assets,
and to endorse with the name of Seller any checks or drafts received with
respect to any Accounts Receivable or such other related items.  Seller shall
promptly deliver to Buyer any cash or other property received directly or
indirectly by it with respect to the Accounts Receivable and such other related
items.  Seller will reasonably cooperate with Buyer if Buyer chooses to conduct
a physical inventory of the Business within two (2) business days of the Closing
Date.
 
5.12           Seller Non-Competition; Non-Solicitation.  In consideration for
any and all amounts received by Seller in connection with the transactions
contemplated by this Agreement, including, without limitation, the Purchase
Price, Seller agrees to the covenants set forth in this Section 5.12.  Seller
agrees and acknowledges that such covenants have induced the Buyer to enter into
this agreement and consummate the transactions contemplated hereby.
 
 
30

--------------------------------------------------------------------------------

 
 
5.12.1              Non-Competition. Seller covenants and agrees that, during
the three (3) year period following the Closing Date (the “Restricted Period”),
Seller shall not, directly or indirectly through an Affiliate, individually or
jointly, compete with the Business by operating a print newspaper within the
Tampa MSA or acquire an ownership interest in any Person engaged in competition
with the Business by operating a print newspaper within the Tampa MSA (other
than a passive, less than five percent (5%) interest in any Person which is
publicly traded on a national stock exchange or an over-the-counter market).
 
5.12.2              Non-Solicitation. During (a) the Restricted Period, with
respect to any manager or sales representative of Seller, and (b) during the one
(1) year period following the Closing Date, with respect to all other employees
of Seller, and in the cases of both clause (a) and clause (b), which manager,
sales representative or employee was employed by Seller in connection with the
Business prior to the Closing Date and has agreed to be, or has been, leased,
employed or retained by Buyer after the Closing Date, Seller shall not, directly
or indirectly through an Affiliate, encourage, solicit or induce, or in any
manner attempt to encourage, solicit or induce, any such Person to terminate
such Person’s employment with Buyer, unless (i) Seller has obtained Buyer’s
prior written consent, (ii) such individual was terminated by Buyer, or (iii)
the individual is responding to a general employment solicitation to the public
that does not target any such employees of Buyer, in which each such case the
provisions of this Section 5.12.2 shall not apply with respect to such employee.
 
5.12.3              Non-Disparagement. Seller agrees that, except as required by
applicable law, or compelled by process of law, during the Restricted Period,
neither Seller, nor any officer of Seller acting within the scope of such
individual’s employment with Seller, shall make any derogatory or disparaging
statement about Buyer, its Affiliates or the Business, it being understood that
bona fide news or editorial coverage shall not be construed to violate this
covenant (e.g., bona fide news or editorial coverage by any of Seller’s
broadcast television stations).
 
5.12.4              Blue Pencil.  If any court of competent jurisdiction shall
at any time deem the duration or the geographic scope of any of the provisions
of this Section 5.12 unenforceable, the other provisions of this Section 5.12
shall nevertheless stand, and the duration and/or geographic scope set forth
herein shall be deemed to be the longest period and/or greatest size permissible
by law under the circumstances, and the parties agree that such court shall
reduce the time period and/or geographic scope to permissible duration or size.
 
5.12.5              Injunctive Relief.  Without intending to limit the remedies
available to the Buyer, Seller acknowledges that a breach of any of the
covenants contained in this Section 5.12 may result in material irreparable
injury to the Buyer or its Affiliates for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of such a breach or threat thereof, Buyer shall be
entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction, without the necessity of proving irreparable harm or
injury as a result of such breach or threatened breach of this Section 5.12,
restraining Seller from engaging in activities prohibited by this Section 5.12
or such other relief as may be required specifically to enforce any of the
covenants in this Section 5.12.
 
 
31

--------------------------------------------------------------------------------

 
 
5.13           Buyer Non-Solicitation; Non-Disparagement.  As additional
consideration for the sale of the Transferred Assets to Buyer connection with
the transactions contemplated by this Agreement, Buyer agrees to the covenants
set forth in this Section 5.13.  Buyer agrees and acknowledges that such
covenants have induced the Seller to enter into this Agreement and consummate
the transactions contemplated hereby.
 
5.13.1              Non-Solicitation.  During (a) the Restricted Period, with
respect to any manager or sales representative of Seller, and (b) during the one
(1) year period following the Closing Date, with respect to all other employees
of Seller (but excluding, in the cases of both clause (a) and clause (b), any
offers of employment to the Business Employees contemplated by Section 5.5),
Buyer shall not, directly or indirectly through an Affiliate, encourage, solicit
or induce, or in any manner attempt to encourage, solicit or induce, any such
Person to terminate such Person’s employment with Seller, unless (i) Buyer has
obtained Seller’s prior written consent, (ii) such individual was terminated by
Seller, or (iii) the individual is responding to a general employment
solicitation to the public that does not target any such employees of Seller, in
which each such case the provisions of this Section 5.13.1 shall not apply with
respect to such employee.
 
5.13.2              Non-Disparagement.  Buyer agrees that, except as required by
applicable law, or compelled by process of law, during the Restricted Period,
neither Buyer, nor any officer of Buyer acting within the scope of such
individual’s employment with Buyer, shall make any derogatory or disparaging
statement about Seller, its Affiliates or their respective businesses, it being
understood that bona fide news or editorial coverage shall not be construed to
violate this covenant (e.g., bona fide news or editorial coverage by any of the
Newspapers).
 
5.13.3              Blue Pencil.  If any court of competent jurisdiction shall
at any time deem the duration or the geographic scope of any of the provisions
of this Section 5.13 unenforceable, the other provisions of this Section 5.13
shall nevertheless stand, and the duration and/or geographic scope set forth
herein shall be deemed to be the longest period and/or greatest size permissible
by law under the circumstances, and the parties agree that such court shall
reduce the time period and/or geographic scope to permissible duration or size.
 
5.13.4              Injunctive Relief.  Without intending to limit the remedies
available to the Seller, Buyer acknowledges that a breach of any of the
covenants contained in this Section 5.13 may result in material irreparable
injury to the Seller or its Affiliates for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of such a breach or threat thereof, Seller shall be
entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction, without the necessity of proving irreparable harm or
injury as a result of such breach or threatened breach of this Section 5.13,
restraining Buyer from engaging in activities prohibited by this Section 5.13 or
such other relief as may be required specifically to enforce any of the
covenants in this Section 5.13.
 
5.14           Transition Costs.  For the avoidance of doubt, Buyer will be
responsible for all capital expenditures and other IT and machinery costs that
will need to be incurred to separate the Business from Seller’s operations
(including, without limitation, software licenses for various applications,
servers, network infrastructure, a gripper machine, and certain other hardware
and software).
 
 
32

--------------------------------------------------------------------------------

 
 
5.15           Covenants Relating to Real Property.
 
5.15.1              Breezeway.  After the Closing, each of Seller and Buyer (and
their respective employees and guests) will have mutual ingress and egress
rights and an easement to use the sidewalk that crosses from the street between
the building located at 202 S. Parker Street, Tampa, Florida, which houses The
Tampa Tribune newspaper, and the building located at 200 S. Parker Street,
Tampa, Florida, which houses Seller’s television station, WFLA-TV, Tampa,
Florida.  Each of Seller and Buyer will be responsible for the joint maintenance
of the sidewalk and breezeway, sharing all costs equally.  The parties intend
that these rights and easements “run with the land,” and that the maintenance
obligations continue with respect to a party so long as such party is enjoying
the benefits of such rights and easements.  After the Closing, the parties will
jointly prepare and file any necessary documents with the applicable real estate
recording offices to document the foregoing.
 
5.15.2              Tax Parcel Split.  Reference is made to the ATLA/ACSM Land
Title Survey Boundary Survey prepared by Heidt & Associates, Inc. dated
101[sic]-03-2002 (the “Survey”).  After giving effect to the Closing, Buyer
shall be the owner of the real estate parcel located at 202 S. Parker Street,
Tampa, Florida (i.e., the Tampa Tribune building parcel, denominated as “Not
Included” in the Survey), and Seller shall continue to be the owner of the real
estate parcel located at 200 S. Parker Street, Tampa, Florida (i.e., the WFLA-TV
building parcel, denominated as “Parcel No. 2” in the Survey).  These two
adjacent legal parcels are currently part of a single tax parcel (Tax Parcel
ID# 1944595-0000).  After the Closing, each of Buyer and Seller shall cooperate
in good faith to make the necessary filings with the appropriate Governmental
Authorities and take other actions necessary to complete the split of the single
tax parcel into two separate tax parcels as soon as practicable after the
Closing, including a division of the taxes and assessments against the two
parcels, and to diligently pursue the same.  Buyer and Seller shall each be
responsible for one-half of all costs incurred in establishing the parcels as
separate tax parcels for tax and assessment purposes, including any application,
filing, recordation and similar fees.  Until the single tax parcel has been
divided into two separate tax parcels by the relevant Governmental Authorities,
the tax bill for the tax parcel for the current tax period, and possibly
subsequent tax periods, may include both real estate parcels.  Until such
division is made, (i) Buyer shall be responsible for its percentage (based on
the relative overall square footage of each parcel) of all real estate taxes
that are assessed against the single tax parcel for any period (or portion
thereof) including the Adjustment Time or thereafter; (ii) Seller shall promptly
provide Buyer with a copy of any tax bill for which Buyer is responsible for any
real estate taxes in accordance with the preceding sentence, (iii) Buyer shall
promptly remit to the relevant Governmental Authority its full share of any real
estate taxes no later than the due date shown on such bill; and (iv) each of
Seller and Buyer shall be responsible for the timely payment to the relevant
Governmental Authority of its respective portion of all taxes due and owing
under such tax bill.
 
5.16           Post-Closing Performance of Buyer’s Obligations.  In order to
ensure that, after the Closing, Buyer will have the financial capability to
enable it to perform all of its obligations under, and to make all payments
required to be made by it under, this Agreement (including pursuant to Schedule
5.5) and the Related Agreements, Buyer agrees as follows: during the one hundred
eighty (180) days following the Closing Date, Buyer shall (a) retain ownership
of the Transferred Assets and shall not transfer any of the Transferred Assets
to any other Person; and (b) do or cause to be done all things necessary to
preserve and keep in full force and effect its existence as a corporation and
shall not otherwise seek to effect a termination of such existence, or any
liquidation or dissolution of Buyer.  A collateral assignment of the Transferred
Assets (other than the Leased Real Property and the Owned Real Property) to
Accord Financial, Inc. will not, by itself, violate this covenant.
 
 
33

--------------------------------------------------------------------------------

 
 
5.17           Certain Arrangements between The Tampa Tribune/TBO.com and
WFLA-TV.  The parties covenant and agree to perform the arrangements set forth
in Schedule 5.17.
 
6.
CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER AND SELLER TO CLOSE

 
6.1           Conditions Precedent to Obligations of Buyer to Close.  The
obligations of Buyer to consummate the transactions contemplated by this
Agreement to occur at the Closing shall be subject to the satisfaction, on or
before the Closing Date, of each and every one of the following conditions, all
or any of which may be waived in writing, in whole or in part, by Buyer to the
extent permitted by applicable Legal Rules:
 
6.1.1              Representations and Warranties of Seller.  The
representations and warranties of Seller set forth in this Agreement shall be
true and correct as of the Closing Date, as though made on the Closing Date
(except for representations or warranties which expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct as of such earlier date), except where the failure of such
representations and warranties to be true and correct has not had and would not
reasonably be expected to have a Material Adverse Effect.
 
6.1.2              Seller’s Covenants and Conditions.  Seller shall have
performed and complied in all material respects with the covenants and
agreements required by this Agreement to be performed or complied with by it
prior to or on the Closing Date.
 
6.1.3              No Injunction.  On the Closing Date there shall be no
effective injunction, preliminary restraining order or any other order of any
nature issued by a court of competent jurisdiction directing that the Closing
not be consummated.
 
6.1.4              Deliveries.  Seller shall have made or stand willing and able
to make all the deliveries to Buyer set forth in Section 7.2.
 
6.2           Conditions Precedent to Obligations of Seller to Close.  The
obligations of Seller to consummate the transactions contemplated by this
Agreement to occur at the Closing shall be subject to the satisfaction, on or
before the Closing Date, of each and every one of the following conditions, all
or any of which may be waived in writing, in whole or in part, by Seller to the
extent permitted by applicable Legal Rules:
 
 
34

--------------------------------------------------------------------------------

 
 
6.2.1              Representations and Warranties of Buyer.  The representations
and warranties of Buyer set forth in this Agreement shall be true and correct in
all material respects as of the Closing Date, as though made on the Closing Date
(except for representations or warranties which expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date).
 
6.2.2              Buyer’s Covenants and Conditions.  Buyer shall have performed
and complied in all material respects with the covenants and agreements required
by this Agreement to be performed or complied with by it prior to or on the
Closing Date.
 
6.2.3              No Injunction.  On the Closing Date there shall be no
effective injunction, preliminary restraining order or any other order of any
nature issued by a court of competent jurisdiction directing that the Closing
not be consummated.
 
6.2.4              Deliveries.  Buyer shall have made or stand willing and able
to make all the deliveries set forth in Section 7.3.
 
7.
CLOSING AND CLOSING DELIVERIES

 
7.1           Closing.
 
7.1.1              Closing Date.  Subject to satisfaction (or, to the extent
permitted by Legal Rules, waiver) of the closing conditions described in Article
6, the consummation of the transactions contemplated by this Agreement (the
“Closing”) shall take place on October 8, 2012, or such other Business Day as
Seller and Buyer mutually agree (such date on which the Closing occurs, the
“Closing Date”).
 
7.1.2              Closing Place.  The Closing shall be held at the offices of
Seller, Richmond, Virginia, commencing at 10:00 a.m. on the Closing Date, or at
such other time and location as Seller and Buyer mutually agree.
 
7.2           Deliveries by Seller.  Prior to or at the Closing, Seller shall
deliver to Buyer the following, in form and substance consistent with the terms
of this Agreement and reasonably satisfactory to Buyer and its counsel:
 
7.2.1              Transfer Documents.  A duly executed bill of sale and
assignment, in a customary form as reasonably agreed by the parties (the “Bill
of Sale”), limited or special (but not general) warranty deeds (subject to
Permitted Encumbrances and consistent with the limited representations and
warranties of Seller set forth in this Agreement), motor vehicle titles and
assignments providing for the transfer of the Transferred Assets, which shall
include assignments and assumptions of rights in and to Business Intellectual
Property to be delivered by Seller in a customary form as reasonably agreed by
the parties (the “Assignment of Business Intellectual Property”);
 
7.2.2              New Port Richey Lease.  A duly executed lease between Media
General Operations, Inc. and Buyer for the property located at 6214 U.S. Highway
19 in New Port Richey, Florida (the “New Port Richey Lease”);
 
 
35

--------------------------------------------------------------------------------

 
 
7.2.3              Assumption Agreement.  A duly executed assumption agreement,
in a customary form as reasonably agreed by the parties (the “Assumption
Agreement”);
 
7.2.4              Consents.  The originals or copies of any Consents received
on or before the Closing Date;
 
7.2.5              Secretary’s Certificates.
 
(xxvii)              A certificate, dated as of the Closing Date, executed by
the secretary of Media General Operations, Inc. without personal liability,
certifying that the resolutions, as attached to such certificate, were duly
adopted by its board of directors, authorizing and approving the execution,
delivery and performance of this Agreement and the Related Agreements and the
consummation of the transactions contemplated hereby and thereby and that such
resolutions were duly adopted and remain in full force and effect; and
 
(xxviii)             A certificate, dated as of the Closing Date, executed by
the secretary of Media General Holdings Communications, LLC without personal
liability, certifying that the resolutions, as attached to such certificate,
were duly adopted by its managing member authorizing and approving the
execution, delivery and performance of this Agreement and the Related Agreements
and the consummation of the transactions contemplated hereby and thereby and
that such resolutions were duly adopted and remain in full force and effect;
 
7.2.6              Officer’s Certificate.  A certificate, dated as of the
Closing Date, executed by a duly authorized officer of Seller, certifying,
without personal liability, that the conditions set forth in Sections 6.1.1 and
6.1.2 have been satisfied;
 
7.2.7              Good Standing Certificate.  A certificate of good standing
certified by the Secretary of State of the State of Delaware, dated as of a
recent date, for Seller; and
 
7.2.8              FIRPTA Certificate.  An affidavit stating, under penalties of
perjury, Seller’s taxpayer identification number and that Seller is not a
foreign person in accordance with Section 1445(b)(2) of the Code and the
Treasury Regulations promulgated thereunder.
 
7.2.9              Lien Releases.  Evidence reasonably satisfactory to Buyer
that all Encumbrances encumbering the Transferred Assets (other than Permitted
Encumbrances) have been (or at the Closing will be) terminated, released or
waived, as appropriate, or original instruments in form reasonably satisfactory
to Buyer effecting such terminations, releases or waivers.
 
7.2.10              Seller Transition Services Agreement.  A duly executed
transition services agreement for the provision by Seller and its Affiliates of
specified services to Buyer, substantially in the form attached hereto as
Exhibit B (the “Seller Transition Services Agreement”).
 
7.2.11              Closing Cash.  The Closing Cash, which shall be deemed
delivered to Buyer at the Closing by reduction of the cash payment to be made by
Buyer to Seller at Closing pursuant to Section 2.4.
 
 
36

--------------------------------------------------------------------------------

 
 
7.2.12              WME Transition Services Agreements.  Duly executed
transition services agreements among World Media Enterprises Inc. (“WME”),
Seller and Buyer for the provision to and by Buyer, and by and to WME, of the
transition services relating to the Business as set forth therein, which
agreements will include a written acknowledgement by WME (in a form reasonably
satisfactory to Seller) that the Transition Services Agreements among Seller and
Media General, Inc. (as the recipients and providers of services) and WME (as
the provider and recipient of services) dated June 25, 2012 shall no longer
apply with respect to the Business or related services thereunder effective at
the Closing.
 
7.3           Deliveries by Buyer.  Prior to or at the Closing, Buyer shall
deliver to Seller the following, in form and substance consistent with the terms
of this Agreement and reasonably satisfactory to Seller and its counsel:
 
7.3.1              Purchase Price.  The Purchase Price in cash in accordance
with Section 2.4, as adjusted at the Closing in accordance with Section 2.5.1;
 
7.3.2              Transfer Documents.  A duly executed Assignment of Business
Intellectual Property;
 
7.3.3              Assumption Agreement.  A duly executed Assumption Agreement,
pursuant to which Buyer shall assume and undertake to perform the Assumed
Liabilities;
 
7.3.4              New Port Richey Lease.  A duly executed New Port Richey
Lease;
 
7.3.5              WME Transition Services Agreements.  Duly executed transition
services agreements among World Media Enterprises Inc. (“WME”), Seller and Buyer
for the provision to and by Buyer, and by and to WME, of the transition services
relating to the Business as set forth therein, which agreements will include a
written acknowledgement by WME (in a form reasonably satisfactory to Seller)
that the Transition Services Agreements among Seller and Media General, Inc. (as
the recipients and providers of services) and WME (as the provider and recipient
of services) dated June 25, 2012 shall no longer apply with respect to the
Business or related services thereunder effective at the Closing.
 
7.3.6              Secretary’s Certificate.  A certificate, dated as of the
Closing Date, executed by Buyer’s secretary, without personal liability,
certifying that the resolutions, as attached to such certificate, were duly
adopted by Buyer’s board of directors, as applicable, authorizing and approving
the execution, delivery and performance of this Agreement and the Related
Agreements and the consummation of the transactions contemplated hereby and
thereby and that such resolutions were duly adopted and remain in full force and
effect;
 
7.3.7              Officer’s Certificate.  A certificate, dated as of the
Closing Date, executed by a duly authorized officer of Buyer, certifying,
without personal liability, that the conditions set forth in Sections 6.2.1 and
6.2.2 have been satisfied; and
 
7.3.8              Good Standing Certificate.  A certificate of good standing
certified by the Secretary of State of the State of Delaware, dated as of a
recent date, for Buyer.
 
8.
TERMINATION

 
 
37

--------------------------------------------------------------------------------

 
 
8.1           Method of Termination.  Subject to Section 8.2 and Section 8.3,
this Agreement may be terminated prior to the Closing only as follows:
 
8.1.1              By the mutual written consent of Buyer and Seller;
 
8.1.2              by Buyer, at any time, provided that Buyer is not then in
default or breach in any material respect of its representations, warranties,
covenants or agreements contained in this Agreement, if Seller breaches or fails
to perform in any respect any of its representations, warranties, covenants or
agreements contained in this Agreement and such breach or failure to perform (a)
would give rise to the failure of a condition set forth in Section 6.1.1 or
6.1.2 if such breach or failure to perform had occurred at the time scheduled
for Closing and (b) such breach has not been substantially cured within thirty
(30) days following Seller’s receipt of written notice thereof from Buyer or
waived by Buyer;
 
8.1.3              by Seller, at any time, provided that Seller is not then in
default or breach in any material respect of its representations, warranties,
covenants or agreements contained in this Agreement, if Buyer breaches or fails
to perform in any respect any of its representations, warranties, covenants or
agreements contained in this Agreement and such breach or failure to perform (a)
would give rise to the failure of a condition set forth in Section 6.2.1 or
6.2.2 if such breach or failure to perform had occurred at the time scheduled
for Closing, and (b) other than with respect to a breach by Buyer of its
obligation to deliver the Purchase Price at the time scheduled for Closing (as
determined in accordance with Section 7.1.1), for which there shall be no cure
period, such breach has not been substantially cured within thirty (30) days
following Buyer’s receipt of written notice thereof from Seller or waived by
Seller;
 
8.1.4              By Buyer on or after the date that is six (6) months after
the date hereof (the “Upset Date”), if any of the conditions set forth in
Section 6.1 to which the obligations of Buyer are subject (other than the
conditions set forth in Section 6.1 that by their nature are to be fulfilled at
the Closing) have not been fulfilled or waived, and provided that the failure to
fulfill such condition is not a result of a breach of warranty or representation
or non-fulfillment of any covenant or agreement by Buyer contained in this
Agreement; or
 
8.1.5              By Seller on or after the Upset Date, if any of the
conditions set forth in Section 6.2 to which the obligations of Seller are
subject (other than the conditions set forth in Section 6.2 that by their nature
are to be fulfilled at the Closing) have not been fulfilled or waived, and
provided that the failure to fulfill such condition is not a result of a breach
of warranty or representation or non-fulfillment of any covenant or agreement by
Seller contained in this Agreement.
 
The party seeking to terminate this Agreement pursuant to this Section 8.1
(other than Section 8.1.1) shall give prompt written notice of such termination
to the other party.  Each party shall give the other party prompt written notice
upon learning of any breach or default by the other party under this Agreement
or any other event that would reasonably be expected to lead to a condition to
the Closing not being satisfied.
 
 
38

--------------------------------------------------------------------------------

 


8.2           Effect of Termination.  In the event that this Agreement is
validly terminated in accordance with any provision of Section 8.1, then each of
Seller and Buyer shall be relieved of their duties and obligations arising under
this Agreement after the effective date of such termination; provided, however,
that nothing in this Section 8.2 shall (a) relieve either Seller or Buyer of any
liability for any Losses resulting from a breach of this Agreement by such
Person prior to or on the effective date of such termination or (b) limit the
rights of either Seller or Buyer to pursue any legal or equitable remedies
available to it for breach of contract or otherwise.
 
8.3           Other Termination Provisions.
 
8.3.1              Notwithstanding the foregoing, a party may not rely on the
failure of any condition set forth in Article 6 to be satisfied in exercising
such party’s rights under Section 8.1 if such failure was caused by such party’s
breach of or failure to perform any of its representations, warranties,
covenants or other obligations in accordance with the terms of this Agreement.
 
8.3.2              Prior to the valid termination of this Agreement in
accordance with this Article 8, nothing in this Article 8 shall diminish Buyer’s
or Seller’s rights to specifically enforce this Agreement and the Closing in
connection with Buyer’s or Seller’s exercise of its rights under Section 10.15.
 
8.3.3              The obligations of the parties described in Section 10.21
(and all other provisions of this Agreement relating to expenses) and the other
provisions of Article 10 shall survive any termination of this Agreement.
 
9.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND INDEMNIFICATION

 
9.1           Representations, Warranties and Covenants.  The representations
and warranties of Seller and Buyer set forth in Articles 3 and 4, respectively,
shall survive the Closing until April 7, 2014; provided, however, that (i) the
representations and warranties set forth in Section 3.1, Section 3.2, Section
3.5.1, Section 3.6.1, Section 3.15, Section 4.1 and Section 4.2 shall survive
until the third (3rd) anniversary of the Closing Date; and (ii) the
representations and warranties of Seller set forth in Section 3.9 shall survive
until the expiration of the longest applicable statute of limitations period,
including extensions, applicable to the underlying claim.  The several covenants
and agreements of the parties contained in this Agreement shall remain operative
and in full force and shall survive until the performance by the applicable
party hereto of such covenant and agreement; provided that, for the avoidance of
doubt, any such covenant or agreement required to be performed prior to the
Closing and actually performed prior to the Closing shall not survive the
Closing.  No claim may be made against any party hereto, and no party hereto
shall have any Liability to any other party hereto, arising out of or resulting
from a representation, warranty, covenant or agreement contained in this
Agreement after the applicable period of survival specified above, except that
if a claim shall have been made by a party hereto against another party hereto
prior to the expiration of the applicable period of survival specified above,
then, in each case, such survival period shall be extended as it relates to such
claim until such claim is finally resolved or disposed of in accordance with the
terms hereof.  The parties each acknowledge and agree that the title warranty
contained in the Limited Warranty Deed which Seller will execute and deliver to
Buyer at Closing to effectuate the transfer of the Owned Real Property, shall in
no way expand or alter any of the representations, warranties, covenants or
indemnities of the Seller relating to the Owned Real Property which are
contained in this Agreement.
 
 
39

--------------------------------------------------------------------------------

 
 
9.2           Indemnification by Seller.  After the Closing, Seller shall
indemnify and hold Buyer harmless against and with respect to, and shall
reimburse Buyer for:
 
9.2.1              Losses resulting from any breach by Seller of any
representation or warranty set forth in Article 3;
 
9.2.2              Losses resulting from any breach by Seller of any covenants
and agreements contained in this Agreement;
 
9.2.3              Losses resulting from the Retained Liabilities; and
 
9.2.4              Losses resulting from Seller’s breach of any of its covenants
or agreements contained in Schedule 5.5.
 
9.3           Indemnification by Buyer.  After the Closing, Buyer shall
indemnify and hold Seller harmless against and with respect to, and shall
reimburse Seller for:
 
9.3.1              Losses resulting from any breach by Buyer of any
representation or warranty set forth in Article 4;
 
9.3.2              Losses resulting from any breach by Buyer of any covenants
and agreements contained in this Agreement;
 
9.3.3              Losses resulting from the Assumed Liabilities; and
 
9.3.4              (a) Losses resulting from Buyer’s breach of any of its
covenants and agreements contained in Schedule 5.5, relating to the provision of
services to Buyer by Leased Employees during the Lease Period, or any other
Losses indemnifiable by Buyer under Schedule 5.5, (b) Losses related to the
employment of, or the termination of employment of, or the acts or omissions of,
any Leased Employees during the Lease Period, and (c) any Losses incurred or
suffered by Seller that it would not have incurred or suffered if Buyer had
hired the Business Employees as of the Closing Date rather than leasing the
Business Employees during the Lease Period, except, in the case of clause (b)
and clause (c), to the extent such Losses (i) are attributable to Seller’s
failure to comply with the covenants and agreements in Schedule 5.5, or (ii)
result from intentional wrongful acts on the part of Seller, any of its
Affiliates or any of its employees who are not Leased Employees during the Lease
Period; provided, that Seller shall pursue any insurance recovery available for
such claimed Losses through applicable insurance policies and, to the extent
Buyer already has reimbursed Seller for cash payments made by Seller in respect
of such claims, Seller shall pay such third-party insurance proceeds to Buyer.
 
9.4           Procedure for Indemnification.  The procedure for indemnification
shall be as follows:
 
 
40

--------------------------------------------------------------------------------

 
 
9.4.1              The party claiming indemnification (the “Claimant”) shall
promptly give notice to the party from whom indemnification is claimed (the
“Indemnifying Party”) of any claim, whether between the parties or brought by a
third party, specifying (a) the factual basis for such claim and (b) the
estimated amount of the claim.  If the claim relates to an action, suit or
proceeding filed by a third party against Claimant, such notice shall be given
promptly by Claimant to the Indemnifying Party after written notice of such
action, suit or proceeding is received by Claimant; provided, however, that the
failure of the Claimant to give timely notice hereunder shall not relieve the
Indemnifying Party of its obligations under this Article 9 unless, and only to
the extent that, the Indemnifying Party has been materially prejudiced thereby.
 
9.4.2              With respect to claims solely between the parties, following
receipt of notice from the Claimant of a claim, the Indemnifying Party shall
have thirty (30) days to make such investigation of the claim as the
Indemnifying Party deems necessary or desirable.  For the purposes of such
investigation, the Claimant agrees to make available to the Indemnifying Party
and its representatives the information relied upon by the Claimant to
substantiate the claim.  If the Claimant and the Indemnifying Party agree at or
prior to the expiration of such thirty (30) day period (or any mutually agreed
upon extension thereof) to the validity and amount of such claim, the
Indemnifying Party shall immediately pay to the Claimant the recoverable amount
of the claim, subject to the terms hereof (including Section 9.5).  If the
Claimant and the Indemnifying Party do not agree to the validity and amount of
such claim within such thirty (30) day period (or any mutually agreed upon
extension thereof), the Claimant may seek appropriate remedies at law or equity,
as applicable, subject to the limitations of Section 9.5.
 
9.4.3              With respect to any claim by a third party as to which the
Claimant is entitled to indemnification under this Agreement, the Indemnifying
Party shall have the right, at its own expense, to participate in or assume
control of the defense of such claim, and the Claimant shall cooperate fully
with the Indemnifying Party, subject to reimbursement for reasonable
out-of-pocket expenses incurred by the Claimant as the result of a request by
the Indemnifying Party.  If the Indemnifying Party elects to assume control of
the defense of any third-party claim, the Claimant shall have the right to
participate in the defense of such claim at its own expense.  If the
Indemnifying Party does not elect to assume control or otherwise participate in
the defense of any third-party claim, then the Claimant may defend through
counsel of its own choosing, subject to the right of the Indemnifying Party to
assume control of or otherwise participate in the defense thereof at any time
prior to the settlement, compromise or final determination thereof.  No party
shall compromise or settle any third party claim, action or suit without the
prior written consent of the other party; provided, however, that if such
compromise or settlement relates only to monetary amounts and provides for the
full and unconditional  release of the Claimant from all Liability in connection
with such claim, then the Indemnifying Party may settle such claim without the
Claimant’s consent as long as the Indemnifying Party is responsible for the
recoverable amount of such claim (subject to the limitations of Section 9.5) and
the settlement of such claim does not contain an admission of wrongdoing on the
part of the Claimant.
 
9.5           Limitation on Indemnification; Exclusive Remedy.
 
9.5.1              No Indemnifying Party shall have an obligation to indemnify
the Claimant under Section 9.2.1 or Section 9.3.1, and no Claimant shall make
any claim under Section 9.2.1 or Section 9.3.1, unless and until the aggregate
amount of such Claimant’s Losses exceeds an amount equal to Ninety Five Thousand
Dollars ($95,000) (the “Deductible”), and then the Indemnifying Party shall only
be liable for Losses exceeding the Deductible; provided, however, that,
notwithstanding the foregoing, the Deductible shall not apply to any
indemnification relating to any breach of the representations and warranties
contained in Section 3.1, Section 3.2, Section 4.1 or Section 4.2, or relating
to any Retained Liabilities; providedfurther, that respect to any breach of the
representations and warranties contained in Section 3.5.1 or Section 3.6.1, the
Deductible shall be reduced to an amount equal to Fifty Thousand Dollars
($50,000), with any amounts related to such breaches to then still count against
the Deductible.
 
 
41

--------------------------------------------------------------------------------

 
 
9.5.2              Notwithstanding anything to the contrary contained in this
Agreement, (a) the aggregate maximum liability of either party to the other
party under Section 9.2.1 or Section 9.3.1 shall be limited to (in the
aggregate) an amount equal to One Million Four Hundred Twenty Five Thousand
Dollars ($1,425,000); provided, however, that the (i) aggregate maximum
liability of Seller to Buyer under Section 9.2.1 for breach of the
representations and warranties contained in Section 3.1, Section 3.2, Section
3.5.1 and Section 3.6.1 shall be limited to (in the aggregate) an amount equal
to the Purchase Price, and (ii) aggregate maximum liability of Buyer to Seller
under Section 9.3.1 for breach of the representations and warranties contain in
Section 4.1 and Section 4.2 shall be limited to (in the aggregate) an amount
equal to the Purchase Price; and (b) the aggregate maximum liability of Seller
to Buyer under Section 9.2 shall be limited to (in the aggregate) an amount
equal to the Purchase Price.  Notwithstanding the foregoing, and subject to
Section 10.15, the liability of either Seller or Buyer to the other pursuant to
Section 9.2.2 (with respect to breaches of Section 5.12), Section 9.2.3, Section
9.2.4, Section 9.3.2 (with respect to breaches of Section 5.13 or 5.16), Section
9.3.3 or Section 9.3.4 shall not be subject to an aggregate maximum amount, nor
shall such liability of Seller or Buyer be included in the calculation of the
aggregate liabilities subject to the maximum amounts set forth in clause (a) and
clause (b) of this Section 9.5.2.
 
9.5.3              The amount payable by either party with respect to Article 9
shall be reduced by the amount of any insurance proceeds received by the
Claimant with respect to Losses, and each of the parties hereby agrees to use
reasonable efforts to collect any and all insurance proceeds to which it may be
entitled in respect to any such Losses.  The parties shall cooperate with each
other to maximize the availability of any insurance coverage or other
alternative reimbursements for indemnifiable claims hereunder, and, if any
insurance provider for a party agrees to defend any third party claim, such
party may tender the defense to such insurance provider and the rights of the
parties between themselves regarding the assumption and control of such defense
shall be subject to the reasonable requirements of such insurance
provider.  Such amount payable shall be further reduced by the amount of any Tax
benefit actually realized (including by refund or by reduction or offset against
Taxes otherwise payable had the Losses not been sustained) by the Claimant by
reason of the payment or incurrence by the Claimant of the Losses for which
indemnity is sought or the occurrence of the event giving rise to such
Losses.  To the extent that insurance proceeds are received or a Tax benefit is
realized after payment has been made by either party, the Claimant shall
promptly pay an amount equal to such proceeds or benefit to the Indemnifying
Party.
 
 
42

--------------------------------------------------------------------------------

 
 
9.5.4              The parties shall use their respective reasonable best
efforts with respect to resolving any liability or minimizing Losses with
respect to which an Indemnifying Party is obligated to indemnify a Claimant
pursuant to this Article 9.  In the event that a Claimant shall fail to so
cooperate and make such efforts to mitigate or resolve any such liability or
Loss, then, notwithstanding anything else to the contrary in this Agreement, the
Indemnifying Party shall not be required to indemnify the Claimant or any other
indemnified party to the extent of any liability or Loss that reasonably could
have been avoided if the Claimant or other indemnified party had made such
efforts.
 
9.5.5              No claim for indemnification or cause of action arising under
or resulting from this Agreement, any Related Agreement or any of the
transactions contemplated hereby may be asserted by a party for punitive,
special, exemplary, contingent, incidental, speculative or consequential
damages, including for lost profits or revenue, for diminution in value or for
any other damages other than actual out-of-pocket damages.
 
9.5.6              After the Closing, and other than with respect to any breach
by Seller of the covenants contained in Section 5.12 of this Agreement, the sole
and exclusive remedy of any party for any claim (whether such claim is framed in
tort, contract or otherwise) arising out of a breach of any representation,
warranty, covenant or agreement of Seller or Buyer set forth in or made pursuant
to this Agreement shall be a claim for indemnification under and pursuant to
this Article 9, except for the remedies of specific performance, injunctive or
other equitable relief with respect to a breach of any covenant or agreement
that, by it terms, were to have been performed after the Closing.
 
10.
MISCELLANEOUS

 
10.1           No Other Representations or Warranties.
 
10.1.1              Buyer acknowledges and agrees that it (a) has made its own
inquiry and investigation into, and, based thereon, has formed an independent
judgment concerning, the Transferred Assets, the Assumed Liabilities and the
Business and (b) has been furnished with or has been given adequate access to
such information about the Transferred Assets, the Assumed Liabilities and the
Business as it has requested.  In connection with Buyer’s investigation of the
Transferred Assets, the Assumed Liabilities and the Business, Buyer may have
received and may hereafter receive from Seller or its representatives estimates,
projections and other forecasts relating to the Transferred Assets, the Assumed
Liabilities and the Business, and plan and budget information with respect
thereto (collectively, “Projections”).  Buyer acknowledges that there are
uncertainties inherent in attempting to make Projections, that Buyer is familiar
with such uncertainties, and that Buyer is taking full responsibility for making
its own evaluation of the adequacy and accuracy of any Projections, and, except
in circumstances involving fraud by the Seller and/or its Affiliates, Seller and
its Affiliates shall have no Liability with respect thereto.
 
10.1.2              Buyer acknowledges and agrees that, except for the
representations and warranties made by Seller as expressly set forth in Article
3, neither Seller nor any of its Affiliates or representatives have made or
shall be construed as having made or deemed to have made to Buyer or any of its
Affiliates or representatives, and neither Buyer nor any of its Affiliates or
representatives has relied upon, any representation or warranty of any
kind.  Without limiting the generality of the foregoing, and notwithstanding any
express representation and warranty made by Seller in Article 3, Buyer agrees
that neither Seller nor any of its Affiliates or representatives has made any
representation or warranty to Buyer or to any of its Affiliates or
representatives with respect to any Projections or, except to the extent and as
expressly covered by a representation and warranty of Seller contained in
Article 3, with respect to any other statements, documents or other information
heretofore or hereafter delivered to or made available to Buyer or to any of its
Affiliates or representatives (including the Confidential Information Memorandum
prepared by Seller and its Affiliates (the “CIM”) dated April 2012), and that,
except in circumstances involving fraud by the Seller and/or its Affiliates,
Buyer shall not: (a) assert and hereby waives any claim against Seller or its
Affiliates or any of their directors, officers, employees, agents, stockholders,
or representatives, or hold (b) Seller or any such Persons liable with respect
to any such Projections or other statements, documents or other information
heretofore or hereafter delivered to or made available to Buyer or to any of its
Affiliates or representatives (including the CIM), except to the extent and as
expressly covered by a representation and warranty of Seller contained in
Article 3.
 
 
43

--------------------------------------------------------------------------------

 
 
10.2           Disclosure.  Disclosure of information included on any disclosure
schedule (or portion of any disclosure schedule) shall be considered disclosures
for all other disclosure schedules (or other portions of other disclosure
schedules) to the extent that it is reasonably apparent from the face of such
disclosure that such disclosure is applicable to such other disclosure schedules
(or other portions of disclosure schedules). In addition, (a) the fact that any
disclosure on any schedule is not required to be disclosed in order to render
the applicable representation or warranty to which it relates true, or that the
absence of such disclosure on any schedule would not constitute a breach of such
representation or warranty, shall not be deemed or construed to expand the scope
of any representation or warranty hereunder or to establish a standard of
disclosure in respect of any representation or warranty and (b) disclosure of a
particular matter on any schedule shall not be construed to mean that such
matter is material or would reasonably be expected to have a Material Adverse
Effect.
 
10.3           Notices.  All notices, demands and requests which may be or are
required or permitted to be given, served, sent or delivered under the
provisions of this Agreement shall be (a) in writing, (b) delivered by personal
delivery, facsimile transmission (to be followed promptly by written
confirmation mailed by certified mail as provided below) or sent by overnight
courier service or certified mail, return receipt requested, (c) deemed to have
been given on the earliest of: the date of personal delivery, the date of
transmission and receipt of facsimile transmissions, or the date set forth in
the records of the delivery service or on the return receipt and (d) addressed
as follows:
 
If to Seller:
c/o Media General, Inc.
333 E. Franklin Street
Richmond, Virginia 23219
Attention:  James F. Woodward
                    Vice President – Finance and Chief Financial Officer
Facsimile: (804) 649-6131

 
 
44

--------------------------------------------------------------------------------

 
 

 
and


c/o Media General, Inc.
333 E. Franklin Street
Richmond, Virginia 23219
Attention:  Andrew C. Carington, Esq.
                    Vice President – General Counsel and Secretary
Facsimile: (804) 819-5565


with copies to (which shall not constitute notice):


Dow Lohnes PLLC
1200 New Hampshire Avenue, NW
Washington, DC 20036
Attn:  J. Kevin Mills, Esq.
Facsimile No.:  (202) 776-4847
    If to Buyer: Tampa Media Group, Inc.
c/o Revolution Capital Group
1999 Avenue of the Stars, Suite 3430
Los Angeles, CA  90067
Phone: (310) 229-0807
Fax:      (310) 229-0808
Attention:  Cyrus Nikou
   
With a required copy (which shall not constitute notice) to:
    Thomas M. Cleary, Esq.
Dykema
333 South Grand Avenue, Suite 2100
Los Angeles, CA  90071
Phone: (213) 457-1760
Fax:      (213) 457-1850

 
or to any such other persons or addresses as the parties may from time to time
designate in a writing delivered in accordance with this
Section 10.3.  Rejection or other refusal to accept or inability to deliver
because of a change of address of which no notice was given shall be deemed to
be receipt of the notice.
 
10.4           No Assignment; Benefit and Binding Effect.  Neither party shall
assign this Agreement (or its rights or obligations hereunder) without the prior
written consent of the other party.  This Agreement and the Related Agreements
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.  Notwithstanding the foregoing,
Buyer and Seller each hereby agree that, at any time on or prior to the Closing
Date, Buyer may transfer to one or more of its direct or indirect wholly-owned
subsidiaries any and all rights provided herein to purchase from Seller the
Transferred Assets; provided, however, that no such transfer shall release Buyer
from its obligations under this Agreement.  In addition, Seller agrees that,
following the Closing, Buyer (and any such subsidiary to which Buyer may assign
its rights hereunder) may grant a security interest in this Agreement, and all
other agreements to be entered into in connection herewith, to any lenders who
will provide financing for the transactions contemplated by this Agreement under
any and all financing documents entered into with such lenders to secure Buyer’s
(or any such subsidiary’s) obligations to such lenders under any such documents.
 
 
45

--------------------------------------------------------------------------------

 
 
10.5           Bulk Transfer.  Buyer acknowledges that Seller has not filed, and
shall not file, any bulk transfer notice or otherwise comply with applicable
bulk transfer laws, and the parties agree to waive compliance with same.
 
10.6           Governing Law.  This Agreement shall be governed, construed and
enforced in accordance with the internal laws of the State of Delaware, without
regard to the choice of law provisions or conflicts of law principles of such
state.
 
10.7           Waiver of Jury Trial.  Each of the parties hereto hereby
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or the Related Agreements or the actions of any party
in the negotiation, performance or enforcement hereof or thereof.
 
10.8           Submission to Jurisdiction; Venue.  Each of the parties hereto
agrees to submit to the exclusive jurisdiction of the Delaware Court of Chancery
in any action or proceeding arising out of or relating to this Agreement or the
Related Agreements or any of the matters contemplated hereby or thereby;
provided, however, that in the event that the Delaware Court of Chancery does
not have subject matter jurisdiction over any such action or proceeding, each of
the parties hereto agrees to submit to the exclusive jurisdiction of the United
States District Court, District of Delaware.  Each party hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or the Related
Agreements in such Delaware state or federal courts.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Legal Rules, the
defense of an inconvenient forum to the maintenance of any such action or
proceeding in such courts.  Each of the parties hereto agrees not to bring any
action arising out of this Agreement or the Related Agreements other than in the
Delaware Court of Chancery or the United States District Court, District of
Delaware, as provided in this Section 10.8.
 
10.9           Headings; Interpretation.  The descriptive headings of the
several Articles and Sections of this Agreement are inserted for convenience
only and do not constitute a part of this Agreement.  References to Sections or
Articles (whether or not capitalized), unless otherwise indicated, are
references to Sections and Articles of this Agreement.  References to Schedules
and Exhibits (whether or not capitalized), unless otherwise indicated, are
references to the disclosure schedules and exhibits to this Agreement.  The
words “include” and “including” and variations thereof shall not be deemed terms
of limitation, but rather shall be deemed to be followed by the words “without
limitation.”  The terms “hereof”, “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole (including all of the schedules and exhibits hereto) and not to any
particular provision of this Agreement.  All references to “$” or “Dollars”
shall mean United States Dollars.
 
 
46

--------------------------------------------------------------------------------

 
 
10.10         Gender and Number.  Words used herein, regardless of the gender
and number specifically used, shall be deemed and construed to include any other
gender, masculine, feminine or neuter, and any other number, singular or plural,
as the context requires.
 
10.11         Entire Agreement.  This Agreement and the Related Agreements,
along with the Confidentiality Agreement, which has been incorporated herein
pursuant to Section 5.7, represent the entire understanding and agreement
between Buyer and Seller with respect to the subject matter hereof and supersede
all prior negotiations between Buyer and Seller with respect to the transactions
contemplated hereby, and all letters of intent and other writings relating to
such negotiations, and cannot be amended, supplemented or modified except by an
agreement in writing which makes specific reference to this Agreement or an
agreement delivered pursuant hereto, as the case may be, and which is executed
by the party against which enforcement of any such amendment, supplement or
modification is sought.  All schedules and exhibits attached to this Agreement
shall be deemed part of this Agreement and incorporated herein, as if fully set
forth herein.
 
10.12         Further Assurances.  From time to time after the Closing Date,
Buyer or Seller shall execute or deliver or cause to be executed or delivered
such further instruments of conveyance, assignment, transfer and assumption, as
may reasonably be requested by the other party in order to effect or facilitate
the transactions contemplated hereby.
 
10.13         Waiver of Compliance.  Except as otherwise provided in this
Agreement, any failure of any of the parties to comply with any obligation,
representation, warranty, covenant, agreement or condition herein may be waived
by the party entitled to the benefits thereof, but such waiver or failure to
insist upon strict compliance with such obligation, representation, warranty,
covenant, agreement or condition shall not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure not so specifically waived.
 
10.14         Severability.  Any provision of this Agreement that is held to be
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, shall be ineffective only to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof; provided, however, that the parties will attempt in good
faith to reform this Agreement in a manner consistent with the intent of any
such ineffective provision for the purpose of carrying out such intent.
 
10.15         Enforcement of Agreement.  Buyer and Seller acknowledge and agree
that money damages would not be a sufficient remedy for any breach of this
Agreement by the other party, that the parties hereto would suffer irreparable
harm as a result of any such breach, and that, in addition to all other remedies
available under this Agreement or at law or in equity, the parties shall be
entitled to specific performance and injunctive or other equitable relief as a
remedy for any such breach or threatened breach.  In the event of any action by
any party to enforce this Agreement, the other parties hereto hereby waive the
defense that there is an adequate remedy at law.  The parties recognize and
agree that Seller and Buyer have both relied on this Agreement and expended
considerable effort and resources related to the transactions contemplated
hereby, that the right and benefits conferred upon Seller and Buyer herein are
unique, and that damages may not be adequate to compensate Seller or Buyer in
the event either refuses to consummate the transactions contemplated hereby and
effect the Closing in accordance with the terms and conditions hereof.  The
parties therefore acknowledge and agree that, without limiting the generality of
the foregoing and in addition to any and all remedies available to them, Seller
shall be entitled to enforce specifically Buyer’s obligation to purchase the
Transferred Assets for the Purchase Price and assume the Assumed Liabilities and
otherwise to effect the Closing, if Buyer’s conditions to the Closing set forth
in Article 6.1 are satisfied or capable of being satisfied.
 
 
47

--------------------------------------------------------------------------------

 
 
10.16         Counterparts.  This Agreement may be signed in any number of
counterparts with the same effect as if the signature on each such counterpart
were upon the same instrument, and a facsimile or portable document format (pdf)
transmission shall be deemed to be an original signature for all purposes under
this Agreement.
 
10.17         No Third Party Beneficiaries.  This Agreement constitutes an
agreement solely among the parties hereto, and, except as otherwise provided
herein, is not intended to and shall not confer any rights, remedies,
obligations or liabilities, legal or equitable on any Person other than the
parties hereto and their respective successors or assigns, or otherwise
constitute any Person a third party beneficiary under or by reason of this
Agreement.
 
10.18         Construction.  This Agreement has been negotiated by Buyer and
Seller and their respective legal counsel, and legal or equitable principles
that might require the construction of this Agreement or any provision of this
Agreement against the party drafting this Agreement shall not apply in any
construction or interpretation of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Agreement.
 
10.19         Public Announcements.  Each party shall consult with the other
before issuing any press release or otherwise making any public statements with
respect to this Agreement and shall not issue any such press release or make any
such public statement without the prior written approval of the
other.  Notwithstanding the foregoing, the parties hereto acknowledge and agree
that they may, without each other’s prior consent, issue such press releases or
make such public statements as may be compelled by Legal Rules, in which case
the issuing party shall consult with the other party regarding such press
release or such public statement, as the case may be, and use all commercially
reasonable efforts to agree upon the nature, content and form of such press
release or public statement.
 
10.20         No Personal Liability.  Notwithstanding any other provision set
forth in this Agreement, no director, officer, employee or individual
representative of Seller or any of its Affiliates, on the one hand, or of Buyer
or any of its Affiliates, on the other hand, shall have any personal liability
as a result of any breach by Seller or any of its Affiliates, on the one hand,
or by Buyer or any of its Affiliates, on the other hand, of their respective
representations, warranties, covenants or agreements contained herein.
 
 
48

--------------------------------------------------------------------------------

 
 
10.21         Expenses.  Except as expressly set forth elsewhere in this
Agreement, Seller and Buyer shall bear their own costs and expenses incurred in
connection with the negotiation, preparation or execution of this Agreement
(including fees and expenses of attorneys, accountants, consultants, finders and
investment bankers), whether or not the Closing occurs.
 
[Signatures on the following page]


 
49

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement has been executed by Buyer and Seller as of
the date first above written.
 



 
BUYER:
 
TAMPA MEDIA GROUP, INC.
                 
By:
/s/ Cyrus Nikou       Cyrus Nikou      
President and Secretary
         

 
 



 
SELLER:
 
MEDIA GENERAL OPERATIONS, INC.
                 
By:
/s/ James F. Woodward     Name: James F. Woodward     Title: Treasurer  

 
 

 
MEDIA GENERAL COMMUNICATIONS HOLDINGS, LLC
                 
By:
/s/ James F. Woodward     Name: James F. Woodward     Title: Treasurer  

 


[Signature Page to Asset Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
NEWSPAPERS
 


The Tampa Tribune
Hernando Today
Highlands Today
CENTRO de Tampa


Tampa Bay Online (TBO.com)